Execution Copy
















SALE AND SERVICING

AGREEMENT

among

FRANKLIN AUTO TRUST 2005-1,
as Issuer,

FRANKLIN RECEIVABLES LLC,
as Depositor,

FRANKLIN CAPITAL CORPORATION,
as Servicer,

and

FRANKLIN RESOURCES, INC.,
as Representative

Dated as of December 1, 2005




--------------------------------------------------------------------------------

Table of Contents

Page

ARTICLE I

Definitions

SECTION 1.1

Definitions

1

SECTION 1.2

Other Definitional Provisions.

20

ARTICLE II

Conveyance of Receivables

SECTION 2.1

Conveyance of Receivables

21

ARTICLE III

The Receivables

SECTION 3.1

Representations and Warranties of the Depositor

22

SECTION 3.2

Repurchase upon Breach

27

SECTION 3.3

Custody of Receivable Files

28

SECTION 3.4

Duties of Servicer as Custodian

29

SECTION 3.5

Instructions; Authority To Act

30

SECTION 3.6

Custodian’s Indemnification

30

SECTION 3.7

Effective Period and Termination

30

SECTION 3.8

Article Nine Provisions

30

ARTICLE IV

Administration and Servicing of Receivables

SECTION 4.1

Duties of Servicer

31

SECTION 4.2

Collection and Allocation of Receivable Payments

32

SECTION 4.3

Realization upon Receivables

34

SECTION 4.4

Financed Vehicle Insurance

35

SECTION 4.5

Maintenance of Security Interests in Financed Vehicles

35

SECTION 4.6

Covenants of Servicer

35

SECTION 4.7

Purchase of Receivables upon Breach

35

SECTION 4.8

Servicing Fee

36

SECTION 4.9

Servicer’s Certificate

36

SECTION 4.10

Annual Statement as to Compliance; Notice of Default

37

SECTION 4.11

Annual Independent Certified Public Accountants’ Report

38

SECTION 4.12

Access to Certain Documentation and Information Regarding

Receivables

38

SECTION 4.13

Servicer Expenses

38

SECTION 4.14

Appointment of Subservicer

39

SECTION 4.15

Obligations under Basic Documents

39

SECTION 4.16

Reports to the Rating Agencies

39

ARTICLE V

Distributions; Statements to Certificateholders and Noteholders

SECTION 5.1

Establishment of Trust Accounts.

39

SECTION 5.2

Collections

42

SECTION 5.3

Application of Collections

42

SECTION 5.4

Letter of Credit

42

SECTION 5.5

Additional Deposits

43

SECTION 5.6

Distributions

44

SECTION 5.7

Spread Account

45

SECTION 5.8

Statements to Certificateholders and Noteholders

45

SECTION 5.9

Net Deposits

47

SECTION 5.10

Control of Trust Accounts and Spread Account.

47

ARTICLE VI

The Depositor

SECTION 6.1

Representations of the Depositor

50

SECTION 6.2

Corporate Existence

51

SECTION 6.3

Liability of Depositor; Indemnities

52

SECTION 6.4

Merger or Consolidation of, or Assumption of the Obligations

of, the Depositor

53

SECTION 6.5

Limitation on Liability of Depositor and Others

54

SECTION 6.6

Depositor May Own Certificates or Notes

54

ARTICLE VII

The Servicer

SECTION 7.1

Representations of Servicer

54

SECTION 7.2

Indemnities of Servicer

56

SECTION 7.3

Merger or Consolidation of, or Assumption of the Obligations

of, the Servicer

57

SECTION 7.4

Limitation on Liability of the Servicer and Others

57

SECTION 7.5

Servicer Not To Resign

58

ARTICLE VIIA

The Representative

SECTION 7A.1     Representations of Franklin Resources.

58

SECTION 7A.2     Limitation on Liability of Franklin Resources and Others.

60

ARTICLE VIII

Default

SECTION 8.1

Servicer Default

60

SECTION 8.2

Appointment of Successor

62

SECTION 8.3

[RESERVED].

63

SECTION 8.4

Notification to Noteholders and Certificateholders

63

SECTION 8.5

Waiver of Past Defaults

63

ARTICLE IX

Termination

SECTION 9.1

Optional Purchase of All Receivables

63

ARTICLE X

Administrative Duties of the Servicer

SECTION 10.1

Administrative Duties.

64

SECTION 10.2

Records

67

SECTION 10.3

Additional Information to be Furnished to the Issuer

67

SECTION 10.4

[RESERVED]

67

SECTION 10.5

Relocation of Receivables

67

ARTICLE XI

Miscellaneous Provisions

SECTION 11.1

Amendment

67

SECTION 11.2

Protection of Title to Trust

68

SECTION 11.3

Notices

71

SECTION 11.4

Assignment

71

SECTION 11.5

Limitations on Rights of Others

72

SECTION 11.6

Severability

72

SECTION 11.7

Separate Counterparts

72

SECTION 11.8

Headings

72

SECTION 11.9

Governing Law

72

SECTION 11.10

Assignment to Indenture Trustee

72

SECTION 11.11

Nonpetition Covenants

72

SECTION 11.12

Limitation of Liability of Owner Trustee, Indenture Trustee,

the Indenture Administrator and Indenture Collateral Agent

73

SECTION 11.13

Independence of the Servicer

73

SECTION 11.14

No Joint Venture

74

SECTION 11.15

Third-Party Beneficiaries

74




--------------------------------------------------------------------------------

SCHEDULES

Schedule A

-

Schedule of Receivables

Schedule B

-

Location of Receivables

   

EXHIBITS

Exhibit A

-

Reserved

Exhibit B

-

Reserved

Exhibit C

-

Form of Monthly Noteholder and Certificateholder Statement

Exhibit D

-

Form of Servicer’s Certificate







--------------------------------------------------------------------------------

SALE AND SERVICING AGREEMENT, dated as of December 1, 2005 among FRANKLIN AUTO
TRUST 2005-1, a Delaware statutory trust (the “Issuer”), FRANKLIN RECEIVABLES
LLC, a Delaware limited liability company (the “Depositor”), FRANKLIN CAPITAL
CORPORATION, a Utah corporation (the “Servicer” or “Franklin Capital”), and
FRANKLIN RESOURCES, INC., a Delaware corporation (“Franklin Resources” or the
“Representative”).

WHEREAS, the Issuer desires to purchase a portfolio of receivables arising in
connection with motor vehicle retail installment sale contracts acquired by
Franklin Capital and Franklin SPE LLC (“Franklin SPE”);

WHEREAS, the Depositor has purchased such receivables from Franklin Capital and
Franklin SPE and is willing to sell such receivables to the Issuer; and

WHEREAS, the Servicer is willing to service all such receivables.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.1

Definitions.  Whenever used in this Agreement, the following words and phrases
shall have the following meanings:

“Additional Servicing Fee” means, with respect to any Distribution Date, the fee
payable to the Servicer for services rendered, which shall be equal to
one-twelfth (or in the case of the January 2006 Distribution Date, 42/360) of
the excess, if any of (a) the applicable Servicing Fee Rate multiplied by the
Pool Balance applicable to Prime Receivables, Non-Prime Receivables and
Sub-Prime Receivables, as applicable as of the last day of the second Monthly
Period preceding such Distribution Date over (b) 1.25% multiplied by the Pool
Balance as of the last day of the second Monthly Period preceding such
Distribution Date.

“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
 For the purposes of this definition, “control” when used with respect to any
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.  A Person shall not be deemed to be an
Affiliate of any person solely because such other Person has the contractual
right or obligation to manage such Person unless such other Person controls such
Person through equity ownership or otherwise.

“Agreement” means this Sale and Servicing Agreement, as the same may be amended
and supplemented from time to time.

“Amount Financed” means, with respect to a Receivable, the aggregate amount
advanced under such Receivable toward the purchase price of the Financed Vehicle
and any related costs, including amounts advanced in respect of accessories,
insurance premiums, service, car club and warranty contracts, other items
customarily financed as part of retail automobile installment sale contracts or
promissory notes, and related costs.

“Annual Percentage Rate” or “APR” of a Receivable means the annual percentage
rate of finance charges as stated in the related Contract or as recalculated
based upon the terms of such Contract.

“Available Collections” means, with respect to any Determination Date, the sum
(without double counting) of (i) the Collected Funds for such Determination
Date, (ii) all Purchase Amounts deposited in the Collection Account during the
related Monthly Period, and proceeds of any repurchase by a Dealer pursuant to
Dealer Agreement, (iii) following the acceleration of the Notes pursuant to
Section 5.2 of the Indenture, the amount of money or property collected pursuant
to Section 5.4 of the Indenture since the preceding Determination Date by the
Indenture Trustee for distribution pursuant to Section 5.6 of the Indenture, and
(iv) any Insolvency Proceeds received pursuant to Section 9.1(b) of this
Agreement.

“Available Funds” means, with respect to any Distribution Date, the sum, for
such Determination Date, of (i) the Available Collections for the immediately
preceding Determination Date, (ii) the Spread Account Transfer Amount, if any
and (iii) the Letter of Credit Draw Amount, if any.

“Base Servicing Fee” means, with respect to Distribution Date, the fee payable
to the Servicer for services rendered, which shall be equal to one-twelfth (or
in the case of the January 2006 Distribution Date, 42/360) of the applicable
Servicing Fee Rate multiplied by the Pool Balance applicable to Prime
Receivables, Non-Prime Receivables and Sub-Prime Receivables, as applicable as
of the last day of the second Monthly Period preceding such Distribution Date;
provided that the Base Servicing Fee shall not be greater than one-twelfth of
1.25% per annum multiplied by the Pool Balance as of the last day of the second
Monthly Period preceding such Distribution Date.

“Basic Documents” means the Certificate of Trust, the Trust Agreement, this
Agreement, the Indenture, the Letter of Credit Reimbursement Agreement, the
Letter of Credit, the Servicer Deposit Support Agreement, the Purchase
Agreement, the Depository Agreement and other documents and certificates
delivered in connection therewith.

“Business Day” means a day other than a Saturday, a Sunday or other day on which
commercial banks located in the states of California, Delaware, New York or Utah
are authorized or obligated to be closed.

“Certificate” means a certificate evidencing the beneficial interest of a
Certificateholder in the Trust.

“Certificate Distribution Account” has the meaning assigned to such term in the
Trust Agreement.

“Certificateholder” means each person in whose name a Certificate is registered.

“Class” means the Class A-1 Notes, Class A-2 Notes, Class A-3 Notes, Class A-4
Notes, Class B Notes or Class C Notes, as the context requires.

“Class A Notes” means the Class A-1 Notes, Class A-2 Notes, Class A-3 Notes and
Class A-4 Notes.

 “Class A-1 Notes” has the meaning assigned to such term in the Indenture.

“Class A-2 Notes” has the meaning assigned to such term in the Indenture.

“Class A-3 Notes” has the meaning assigned to such term in the Indenture.

“Class A-4 Notes” has the meaning assigned to such term in the Indenture.

“Class A Noteholders’ Interest Distributable Amount” means, with respect to any
Distribution Date, the sum of the Noteholders’ Monthly Interest Distributable
Amount for each class of Class A Notes for such Distribution Date and the
Noteholders’ Interest Carryover Shortfall for each class of Class A Notes for
such Distribution Date.  

“Class B Noteholders’ Interest Distributable Amount” means, with respect to any
Distribution Date, the sum of the Noteholders’ Monthly Interest Distributable
Amount for the Class B Notes for such Distribution Date and the Noteholders’
Interest Carryover Shortfall for the Class B Notes for such Distribution Date.

“Class B Notes” has the meaning assigned to such term in the Indenture.

“Class C Noteholders’ Interest Distributable Amount” means, with respect to any
Distribution Date, the sum of the Noteholders’ Monthly Interest Distributable
Amount for the Class C Notes for such Distribution Date and the Noteholders’
Interest Carryover Shortfall for the Class C Notes for such Distribution Date.

“Class C Notes” has the meaning assigned to such term in the Indenture.

“Closing Date” means December 8, 2005.

“Code” means the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations promulgated thereunder.

“Collected Funds” means, with respect to any Determination Date, the amount of
funds in or to be deposited in the Collection Account representing collections
(excluding amounts constituting the Supplemental Servicing Fee) on the
Receivables during the related Monthly Period, including all Net Liquidation
Proceeds collected during the related Monthly Period (but excluding any Purchase
Amounts).

“Collection Account” means the account designated as such, established and
maintained pursuant to Section 5.1 of this Agreement.

“Computer Tape” means the computer tapes or other electronic media furnished by
or on behalf of the Depositor to the Issuer and its assigns describing certain
characteristics of the Receivables as of the Cutoff Date.

“Contract” means a motor vehicle retail installment sale contract.

“Control” has the meaning specified in Section 8-106 of the New York UCC.

 “Controlling Class” will be the Class A Notes until they are paid in full;
thereafter the Class B Notes until they are paid in full; and thereafter the
Class C Notes.

“Corporate Trust Office” means (i) with respect to the Owner Trustee, the
principal corporate trust office of the Owner Trustee, which at the time of
execution of this Agreement is 1011 Centre Road, Suite 200, Wilmington, Delaware
10985, Attention:  Corporate Trust Department and (ii) with respect to the
Indenture Trustee and the Indenture Collateral Agent, the principal corporate
office of the Indenture Trustee, which at the time of execution of this
Agreement is Rodney Square North, 1100 North Market Street, Wilmington,
Delaware, 19890-0001.

“Cram Down Loss” means, with respect to a Receivable, if a court of appropriate
jurisdiction in an insolvency proceeding shall have issued an order reducing the
amount owed on such Receivable or otherwise modifying or restructuring the
scheduled payments to be made on such Receivable, an amount equal to the excess
of (i) the principal balance of such Receivable immediately prior to such order
over (ii) the principal balance of such Receivable as so reduced.  A “Cram Down
Loss” shall be deemed to have occurred on the date of issuance of such order.

“Credit Enhancement Target Amount” means, with respect to any Distribution Date,
the lesser of (1) the aggregate outstanding principal amount of the Notes
immediately after all distributions on such Distribution Date and (2) the
greatest of (a) 5.25% of the Pool Balance as of the end of the related Monthly
Period, (b) 1.50% of the Original Pool Balance and (c) if a Cumulative Net Loss
Trigger is in effect for such Distribution Date, the sum of the amount on
deposit in the Spread Account immediately after the prior Distribution Date and
the Letter of Credit Available Amount for the prior Distribution Date less any
Letter of Credit Draw Amounts on the prior Distribution Date.

“Cumulative Net Loss Trigger” will be in effect for a Distribution Date if the
percentage equivalent of a fraction, the numerator of which is the difference of
(1) the aggregate Principal Balance of all Receivables that became Liquidated
Receivables from the Cutoff Date through and including the end of the related
Monthly Period and (2) all amounts collected with respect to such Receivables
after they became Liquidated Receivables, and the denominator of which is the
Original Pool Balance, exceeds the percentage set forth below for such
Distribution Date:

Distribution Date

Cumulative Net
Loss Percentage

 

Distribution Date

Cumulative Net
Loss Percentage

January 2006

0.20%

 

June 2007

3.35%

February 2006

0.20%

 

July 2007

3.60%

March 2006

0.20%

 

August 2007

3.85%

April 2006

0.20%

 

September 2007

4.05%

May 2006

0.40%

 

October 2007

4.30%

June 2006

0.60%

 

November 2007

4.55%

July 2006

0.80%

 

December 2007

4.80%

August 2006

1.05%

 

January 2008

5.00%

September 2006

1.25%

 

February 2008

5.20%

October 2006

1.45%

 

March 2008

5.40%

November 2006

1.65%

 

April 2008

5.60%

December 2006

1.85%

 

May 2008

5.80%

January 2007

2.15%

 

June 2008

6.05%

February 2007

2.40%

 

July 2008

6.25%

March 2007

2.65%

 

August 2008

6.45%

April 2007

2.90%

 

 September 2008
and thereafter

6.50%

May 2007

3.10%

   




“Cutoff Date” means December 1, 2005.

“Dealer” means a dealer who sold a Financed Vehicle and who originated and
assigned the respective Receivable to Franklin Capital under an existing
agreement between such dealer and Franklin Capital.

“Dealer Agreement” means any agreement between a Dealer and Franklin Capital
relating to the acquisition of Receivables from a Dealer by Franklin Capital.

“Delivery” when used with respect to Trust Account Property means:

(a)

with respect to bankers’ acceptances, commercial paper, negotiable certificates
of deposit and other obligations that constitute instruments and are susceptible
of physical delivery (“Physical Property”):

(i)

transfer of possession thereof to the Indenture Trustee, endorsed to, or
registered in the name of, the Indenture Trustee or its nominee or endorsed in
blank;

(b)

with respect to a certificated security:

(i)

delivery thereof in bearer form to the Indenture Collateral Agent; or

(ii)

delivery thereof in registered form to the Indenture Collateral Agent and

(A)

the certificate is endorsed to the Indenture Collateral Agent or in blank by
effective endorsement; or

(B)

the certificate is registered in the name of the Indenture Collateral Agent,
upon original issue or registration of transfer by the Issuer;

(c)

with respect to an uncertificated security:

(i)

the delivery of the uncertificated security to the Indenture Collateral Agent;
or

(ii)

the Issuer has agreed that it will comply with instructions originated by the
Indenture Collateral Agent without further consent by the registered owner;

(d)

with respect to any security issued by the U.S. Treasury that is a book-entry
security held through the Federal Reserve System pursuant to Federal book-entry
regulations:

(i)

a Federal Reserve Bank by book entry credits the book-entry security to the
securities account (as defined in 31 CFR Part 357) of a participant (as defined
in 31 CFR Part 357) which is also a securities intermediary; and

(ii)

the participant indicates by book entry that the book-entry security has been
credited to the Indenture Collateral Agent securities account; and

(e)

with respect to a security entitlement:

(i)

the Indenture Collateral Agent becomes the entitlement holder; or

(ii)

the securities intermediary has agreed that it will comply with entitlement
orders originated by the Indenture Collateral Agent without further consent by
the entitlement holder.

(f)

For the purpose of  (b) and (c) hereof “delivery” means:

(i)

with respect to a certificated security:

(A)

the Indenture Collateral Agent acquires possession thereof;

(B)

another person (other than a securities intermediary) either acquires possession
thereof on behalf of the Indenture Collateral Agent or, having previously
acquired possession thereof, acknowledges that it holds for the Indenture
Collateral Agent; or

(C)

a securities intermediary acting on behalf of the Indenture Collateral Agent
acquires possession thereof, only if the certificate is in registered form and
has been specially endorsed to the Indenture Collateral Agent by an effective
endorsement;

(ii)

with respect to an uncertificated security:

(A)

the issuer registers the Indenture Collateral Agent as the registered owner,
upon original issue or registration of transfer; or

(B)

another person (other than a securities intermediary) either becomes the
registered owner thereof on behalf of the Indenture Collateral Agent or, having
previously become the registered owner, acknowledges that it holds for the
Indenture Collateral Agent;

(g)

for purposes of this definition, except as otherwise indicated, the following
terms shall have the meaning assigned to each such term in the UCC:

(i)

“certificated security”

(ii)

“effective endorsement”

(iii)

“entitlement holder”

(iv)

“instrument”

(v)

“securities account”

(vi)

“securities entitlement”

(vii)

“securities intermediary”

(viii)

“uncertificated security”

(h)

in each case of Delivery contemplated herein, the Indenture Collateral Agent
shall make appropriate notations on its records, and shall cause the same to be
made on the records of its nominees, indicating that securities are held in
trust pursuant to and as provided in this Agreement.

“Depositor” means Franklin Receivables LLC, a Delaware limited liability
company, and its successors in interest to the extent permitted hereunder.

“Depositor Indemnification Cap” has the meaning assigned thereto in Section 6.3
of this Agreement.

 “Depository Agreement” means the Note Depository Agreement.

“Determination Date” means, with respect to any Distribution Date, the fifth
Business Day immediately preceding such Distribution Date.

“Discounted Receivable” means each of the 31 Receivables that would have had an
interest rate of less than 4.50% if not for the discounting of these Receivables
by the Depositor as of the Cutoff Date.

“Distribution Date” means, with respect to each Monthly Period, the twentieth
day of the following calendar month, or if such day is not a Business Day, the
immediately following Business Day, commencing in January 2006.

“Eligible Deposit Account” means either (a) an account with an Eligible
Institution or (b) a segregated trust account with the corporate trust
department of a depository institution organized under the laws of the United
States of America or any one of the states thereof or the District of Columbia
(or any domestic branch of a foreign bank), having corporate trust powers and
acting as trustee for funds deposited in such account, so long as any of the
securities of such depository institution have a credit rating from each Rating
Agency in one of its generic rating categories which signifies investment grade.

“Eligible Institution” means (a) the corporate trust department of the Indenture
Trustee, the Indenture Administrator or any other entity specified in this
Agreement or (b) a depository institution organized under the laws of the United
States of America, or any one of the states thereof or the District of Columbia
(or any domestic branch of a foreign bank), which (i) has either (A) a long-term
unsecured debt rating of “AA-” or better by Standard & Poor’s and “Aa2” or
better by Moody’s or (B) a certificate of deposit rating of “A-1+” or better by
Standard & Poor’s and “Prime-1” or better by Moody’s, or any other short-term or
certificate of deposit rating acceptable to the Rating Agencies and (ii) whose
deposits are insured by the FDIC.  If so qualified under clause (b) above, the
Owner Trustee, the Indenture Administrator or the Indenture Trustee may be
considered an Eligible Institution.

“Eligible Investments” mean book-entry securities, negotiable instruments or
securities represented by instruments in bearer or registered form which
evidence:

(a)

direct obligations of, and obligations fully guaranteed as to timely payment by,
the United States of America;

(b)

demand deposits, time deposits or certificates of deposit of any depository
institution or trust company incorporated under the laws of the United States of
America, or any state thereof or the District of Columbia (or any domestic
branch of a foreign bank) and subject to supervision and examination by Federal
or state banking or depository institution authorities (including depository
receipts issued by any such institution or trust company as custodian with
respect to any obligation referred to in clause (a) above or portion of such
obligation for the benefit of the holders of such depository receipts);
provided, however, that at the time of the investment or contractual commitment
to invest therein (which shall be deemed to be made again each time funds are
reinvested following each Distribution Date), the commercial paper or other
short-term senior unsecured debt obligations (other than such obligations the
rating of which is based on the credit of a Person other than such depository
institution or trust company) of such depository institution or trust company
shall have a credit rating from Standard & Poor’s of “A-1+” and from Moody’s of
“Prime-1”;

(c)

commercial paper having, at the time of the investment or contractual commitment
to invest therein, a rating from Standard & Poor’s of “A-1+” and from Moody’s of
“Prime-1”;

(d)

investments in money market funds (including funds managed or advised by the
Indenture Trustee, the Indenture Administrator or the Owner Trustee or for which
any of their respective Affiliates is investment manager or advisor) having a
rating from Standard & Poor’s of “AAA-m” or “AAAm-G” and from Moody’s of “Aaa”;

(e)

bankers’ acceptances issued by any depository institution or trust company
referred to in clause (b) above;

(f)

repurchase obligations with respect to any security that is a direct obligation
of, or fully guaranteed by, the United States of America or any agency or
instrumentality thereof the obligations of which are backed by the full faith
and credit of the United States of America, in either case entered into with a
depository institution or trust company (acting as principal) referred to in
clause (b) above;

(g)

any demand deposit in a trust account maintained by Citibank, N.A.; provided
that such deposits shall consist of direct obligations of, and obligations
guaranteed as to timely payment by, Citibank, N.A.; provided, further, that
Citibank, N.A. is rated at least “A-1” by Standard & Poor’s and “P-1” by Moody’s
and that such deposits shall not represent more than 20% of the outstanding
amount of the Notes; and

(h)

any other investment which would satisfy the Rating Agency Condition and is
consistent with the ratings of the Notes.

Any of the foregoing Eligible Investments may be purchased by or through the
Owner Trustee, the Indenture Trustee, the Indenture Administrator or any of
their Affiliates.

“Eligible Letter of Credit Bank” means an institution with (i) a short-term
unsecured debt rating at least equal to “A-1+” from Standard & Poor's and
“Prime-1” from Moody’s (in either case, such lower ratings as may be permitted
by Standard & Poor’s or Moody’s) and (ii) a long-term unsecured debt rating at
least equal to “A1” by Moody’s (or such lower rating as may be permitted by
Moody’s).

 “Entitlement Order” shall have the meaning specified in Section 8-102 of the
New York UCC.

 “FCC Receivables” shall mean the Receivables listed on Schedule A hereto on the
Closing Date.

“FDIC” means the Federal Deposit Insurance Corporation.

“Final Scheduled Distribution Date” means with respect to (i) the Class A-1
Notes, the December 2006 Distribution Date, (ii) the Class A-2 Notes, the
September 2008 Distribution Date, (iii) the Class A-3 Notes, the April 2010
Distribution Date, and (iv) the Class A-4 Notes, Class B Notes and Class C
Notes, the May 2013 Distribution Date.

“Final Scheduled Maturity Date” means April 30, 2013.

“Financed Vehicle” means a new or used automobile or light-truck, together with
all accessions thereto, securing an Obligor’s indebtedness under the respective
Receivable.

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the New
York UCC.

 “First Payment Default” means any Receivable for which the first scheduled
payment remains unpaid as of the date upon which the second scheduled payment
has become due.

“First Priority Principal Distribution Amount” means, with respect to any
Distribution Date, the excess of (i) the aggregate Outstanding Amount of the
Class A Notes as of the preceding Distribution Date (after giving effect to
distributions thereon) or in the case of the first Distribution Date, as of the
Closing Date, over (ii) the Pool Balance as of the end of the related Monthly
Period; provided, however that such amount shall not be less than zero;
provided, further, that, on the Final Scheduled Distribution Date for a Class of
Class A Notes, the First Priority Principal Distributable Amount will not be
less than the aggregate Outstanding Amount of such Class of Notes and all
earlier maturing Class A Notes.

“Franklin SPE” means Franklin SPE LLC and its successors in interest.

“Indenture” means the Indenture dated as of December 1, 2005 among the Issuer,
the Indenture Collateral Agent, the Indenture Trustee and the Indenture
Administrator, as the same may be amended and supplemented from time to time.

“Indenture Administrator” means Citibank, N.A., its successors in interest and
any successor Indenture Administrator under the Indenture.

“Indenture Collateral Agent” means the Person acting as Indenture Collateral
Agent under the Indenture, its successors in interest and any successor
Indenture Collateral Agent under the Indenture.

“Indenture Trustee” means the Person acting as Indenture Trustee under the
Indenture, its successors in interest and any successor trustee under the
Indenture.

“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a petition against such Person or the entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of such Person or any
substantial part of its property in an involuntary case under any applicable
federal or state bankruptcy, insolvency or other similar law now or hereafter in
effect, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator, or similar official for such Person or for any substantial part of
its property, or ordering the winding-up or liquidation of such Person’s
affairs, and such petition, decree or order shall remain unstayed and in effect
for a period of 60 consecutive days; or (b) the commencement by such Person of a
voluntary case under any applicable federal or state bankruptcy, insolvency or
other similar law now or hereafter in effect, or the consent by such Person to
the entry of an order for relief in an involuntary case under any such law, or
the consent by such Person to the appointment of or taking possession by, a
receiver, liquidator, assignee, custodian, trustee, sequestrator, or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
the failure by such Person generally to pay its debts as such debts become due,
or the taking of action by such Person in furtherance of any of the foregoing.

“Insolvency Proceeds” shall have the meaning set forth in Section 9.1(b) of this
Agreement.

“Interest Period” means, with respect to any Distribution Date (i) with respect
to the Class A-1 Notes, from and including the most recent Distribution Date on
which interest has been paid (or from and including the Closing Date in the case
of the first Distribution Date) to but excluding the following Distribution Date
and (ii) with respect to each Class of Notes other than the Class A-1 Notes,
from and including the twentieth day of the calendar month preceding each
Distribution Date (or from and including the Closing Date in the case of the
first Distribution Date) to but excluding, the twentieth day of the following
calendar month.

“Interest Rate” means, with respect to (i) the Class A-1 Notes, 4.49625% per
annum, (ii) the Class A-2 Notes, 4.84% per annum, (iii) the Class A-3 Notes,
4.91% per annum, (iv) the Class A-4 Notes, 5.01% per annum, (v) the Class B
Notes, 5.12% per annum, (vi) the Class C Notes, 5.44% per annum (in the case of
the Class A-1 Notes, computed on the actual number of days elapsed and a 360-day
year, and in the case of all other Classes of Notes, computed on the basis of a
360-day year consisting of twelve 30-day months).

“Investment Earnings” means, with respect to any Distribution Date, the
investment earnings (net of losses and investment expenses) on amounts on
deposit in the Trust Accounts (other than the Spread Account) and the
Certificate Distribution Account.

“Issuer” means Franklin Auto Trust 2005-1.

“Letter of Credit”  means the letter of credit dated December 8, 2005 provided
by the Letter of Credit Provider.

“Letter of Credit Available Amount”  means, for any Distribution Date, the least
of (1) the aggregate outstanding principal amount of the Notes immediately after
giving effect to all distributions on the prior Distribution Date, (2) the
Letter of Credit Available Amount for the prior Distribution Date less any
Letter of Credit Draw Amounts on the previous Distribution Date and (3) so long
as a Cumulative Net Loss Trigger is not in effect for the Distribution Date, the
greater of (a) 5.25% of the Pool Balance as of the end of the Monthly Period
preceding the related Monthly Period and (b) 1.50% of the Original Pool Balance,
minus the lesser of (i) 0.50% of the Original Pool Balance and (ii) the amount
on deposit in the Spread Account immediately after the preceding Distribution
Date.

“Letter of Credit Commitment Fee”  means, for any Distribution Date, a monthly
fee equal to the product of (a) one-twelfth of 0.25% per annum and (b) the
Letter of Credit Available Amount for such Distribution Date.

“Letter of Credit Demand” shall have the meaning set forth in Section 5.4(a) of
this Agreement.

“Letter of Credit Draw Amount” means, (1) with respect to any Distribution Date,
an amount equal to the lesser of (a) the excess, if any, of the Total Required
Payment over Available Funds (excluding any Letter of Credit Draw Amounts) and
(b) the Letter of Credit Available Amount for that Distribution Date and (2)
with respect to all other events allowing the Letter of Credit to be drawn upon,
the Letter of Credit Available Amount for the preceding Distribution Date less
any Letter of Credit Draw Amount for the preceding Distribution Date.

“Letter of Credit Draw Amount Claim Date” means, (1) with respect to the Letter
of Credit Draw Amount for any Distribution Date, the fourth Business Day
immediately preceding such Distribution Date, (2) the sixth Business Day
following the receipt of a Moody’s Down-Grade Notice by the Indenture Trustee if
an Eligible Letter of Credit Bank has not entered into a replacement Letter of
Credit by such day, (3) the fourth Business Day immediately preceding the
thirtieth day following the receipt of an S&P Down-Grade Notice by the Indenture
Trustee if an Eligible Letter of Credit Bank has not entered into a replacement
Letter of Credit by such day and (4) the fourth Business Day immediately
preceding the Letter of Credit Stated Termination Date.

“Letter of Credit Provider” means Citibank, N.A., its successors in interest and
any successor Letter of Credit Provider under the Letter of Credit.

“Letter of Credit Reduction Amount” means with respect to any Distribution Date
(1) the Letter of Credit Available Amount for the preceding Distribution Date
less any Letter of Credit Draw Amounts for such Distribution Date minus (2) the
Letter of Credit Available Amount for the Current Distribution Date.

“Letter of Credit Reimbursement Agreement” means the agreement dated as of
December 8, 2005 among the Letter of Credit Provider, the Issuer, Franklin
Resources and the Servicer.

“Letter of Credit Stated Termination Date” means the date on which the Letter of
Credit terminates which automatically extends unless the Letter of Credit
Provider provides notice as provided in the Letter of Credit.

 “Lien” means a security interest, lien, charge, pledge, equity, or encumbrance
of any kind, other than tax liens, mechanics’ liens and any liens that attach to
the respective Receivable by operation of law as a result of any act or omission
by the related Obligor.

“Lien Certificate” means, with respect to a Financed Vehicle, an original
certificate of title, certificate of lien or other notification issued by the
Registrar of Titles of the applicable state to a secured party which indicates
that the lien of the secured party on the Financed Vehicle is recorded on the
original certificate of title.  In any jurisdiction in which the original
certificate of title is required to be given to the Obligor, the term “Lien
Certificate” shall mean only a certificate or notification, if any, issued to a
secured party.

“Liquidated Receivable” means, with respect to any Determination Date, a
Receivable as to which, as of the last day of the related Monthly Period, any of
the following events has occurred (i.e., the earliest to occur of the following
events):  (i) the Servicer has determined in good faith that all amounts it
expects to recover have been received, (ii) other than with respect to a
Receivable for which the related Obligor is subject to a bankruptcy proceeding,
more than $25.00 of a scheduled payment is 120 or more days delinquent and the
Financed Vehicle has been in the Servicer’s possession for a period of at least
45 days, (iii) more than $25.00 of a scheduled payment is 120 or more days
delinquent, the Servicer has not repossessed the Financed Vehicle and the
Obligor has not declared bankruptcy or (iv) the Financed Vehicle has been sold
and the proceeds received.  In any case, if more than $25.00 of principal and
interest on a Receivable as of the last day of the related Monthly Period is 180
or more days delinquent, then such Receivable shall be a Liquidated Receivable
and shall have a Principal Balance of zero.

“Monthly Period” means, with respect to each Distribution Date, the calendar
month preceding the month in which such Distribution Date occurs.

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

“Moody’s Down-Grade” means the short-term unsecured debt rating of the Letter of
Credit Bank has been downgraded below “Prime-1” by Moody’s or the long-term
senior unsecured debt rating of the Letter of Credit Bank has been withdrawn or
downgraded below “A1” by Moody’s.

“Moody’s Down-Grade Notice” means the notice that the Servicer shall provide to
the Indenture Trustee within one Business Day after a Moody’s Down-Grade.

 “Net Liquidation Proceeds” means, with respect to Liquidated Receivables,
(i) proceeds from the disposition of the Financed Vehicles relating to the
Liquidated Receivables, less reasonable Servicer out-of-pocket costs, including
repossession and resale expenses not already deducted from such proceeds, and
any amounts required by law to be remitted to the Obligor, (ii) any proceeds
from an Insurance Policy or (iii) other monies received from the Obligor or
otherwise.

“Non-Prime Receivables” means those Receivables indicated on Schedule A hereto
as non-prime.

“Note Distribution Account” means the account designated as such, established
and maintained pursuant to Section 5.1(a)(ii) of this Agreement.

“Note Pool Factor” means, with respect to each Class of Notes and the close of
business on any Distribution Date, a seven-digit decimal figure equal to the
outstanding principal amount of such Class of Notes as of such Distribution Date
after giving effect to principal distributions on such date divided by the
original outstanding principal amount of such Class of Notes.  

“Noteholder” or “Holder” means the Person in whose name a Note is registered on
the Note Register.

“Noteholders’ Interest Carryover Shortfall” means, with respect to the first
Distribution Date and a Class of Notes, zero, and with respect to any other
Distribution Date and a Class of Notes, the excess of the Noteholders’ Interest
Distributable Amount for such Class for the preceding Distribution Date, over
the amount in respect of interest that was actually deposited in the Note
Distribution Account with respect to such Class on such preceding Distribution
Date, plus interest on the amount of interest due but not paid to Noteholders of
such Class on the preceding Distribution Date, to the extent permitted by law,
at the respective Interest Rate borne by such Class of Notes and calculated for
the related Interest Period.

“Noteholders’ Interest Distributable Amount” means, with respect to any
Distribution Date and a Class of Notes; the sum of the Noteholders’ Monthly
Interest Distributable Amount for such Class of Notes for such Distribution Date
and the Noteholders’ Interest Carryover Shortfall for such Class of Notes for
such Distribution Date.

“Noteholders’ Monthly Interest Distributable Amount” means, with respect to any
Distribution Date and any Class of Notes, interest accrued during the related
Interest Period at the Interest Rate borne by such Class of Notes on the
outstanding principal amount of the Notes of such Class immediately preceding
such Distribution Date, calculated (i) in the case of the Class A-1 Notes, on
the basis of the actual number of days elapsed in the related Interest Period
and a 360-day year and (ii) in the case of all other Classes of Notes, on the
basis of a 360-day year consisting of twelve 30-day months.

“Notes” means the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes, the
Class A-4 Notes, Class B Notes and Class C Notes.

“Obligor” on a Receivable means the purchaser or co-purchasers of the Financed
Vehicle and any other Person who owes payments under the Receivable.

“Officer’s Certificate” means a certificate signed by the (a) chairman of the
board, the president, any executive vice president or any vice president and
(b) any executive vice president, vice president, treasurer, assistant
treasurer, controller, secretary or assistant secretary of the Representative,
the Depositor or the Servicer, as appropriate.

“Opinion of Counsel” means one or more written opinions of counsel who may be an
employee of or counsel to the Representative, the Depositor or the Servicer,
which counsel shall be reasonably acceptable to the addressees.

“Original Pool Balance” means the aggregate Principal Balance of the Receivables
as of the Cutoff Date.

“Owner Trust Estate” has the meaning assigned to such term in the Trust
Agreement.

“Owner Trustee” means Deutsche Bank Trust Company Delaware, not in its
individual capacity but solely as Owner Trustee under the Trust Agreement, its
successors in interest or any successor Owner Trustee under the Trust Agreement.

“Person” means any individual, corporation, estate, partnership, joint venture,
association, joint stock company, trust (including any beneficiary thereof),
unincorporated organization or government or any agency or political subdivision
thereof.

“Physical Property” has the meaning assigned to such term in the definition of
“Delivery” above.

“Pool Balance” means, as of the end of any Monthly Period (other than the
initial Monthly Period), the Pool Balance for the immediately preceding Monthly
Period, or in the case of the initial Monthly Period the Original Pool Balance,
less an amount equal to the sum of the following amounts with respect to the
related Monthly Period, computed in accordance with the Simple Interest Method:
 (i) that portion of all collections on Receivables allocable to principal,
including full and partial principal prepayments, received during such Monthly
Period, (ii) the Principal Balance of each Receivable that was purchased or
repurchased by Franklin Capital, the Depositor, the Servicer or any affiliate of
any of them as of the last day of such Monthly Period, (iii) without duplication
of amounts in clause (ii), the Principal Balance of each Receivable that became
a Liquidated Receivable during such Monthly Period and (iv) the aggregate amount
of Cram Down Losses during such Monthly Period.

 “Prime Receivables” means those Receivables indicated on Schedule A hereto as
prime.

“Principal Balance” means, with respect to any Receivable, as of any date, the
Amount Financed (as reduced for a Discounted Receivable by the amount discounted
as of the Cutoff Date) minus (i) that portion of all amounts received on or
prior to such date and allocable to principal in accordance with the terms of
the Receivable (and in the case of a Discounted Receivable, the discounting of
the Receivable) and (ii) any Cram Down Loss in respect of such Receivable.

“Purchase Agreement” means the Purchase Agreement dated as of December 1, 2005
among the Depositor, Franklin Capital and Franklin SPE LLC pursuant to which the
Depositor acquired the Receivables, as such Agreement may be amended from time
to time.

“Purchase Amount” means, with respect to any Receivable required to be
repurchased or purchased pursuant to Section 3.2 or Section 4.7 of this
Agreement or as to which the Servicer has exercised the purchase option pursuant
to Section 9.1(a) of this Agreement, an amount equal to the sum of (i) 100% of
the Principal Balance thereof and (ii) all accrued and unpaid interest thereon
(including one month’s interest thereon, in the month of payment, at the APR
less, so long as Franklin Capital is the Servicer, the Base Servicing Fee) after
giving effect to the receipt of any amounts collected (from whatever source) on
such Receivable, if any.

“Purchased Receivable” means a Receivable purchased as of the close of business
on the last day of a Monthly Period by the Servicer pursuant to Section 4.7 of
this Agreement, repurchased by the Depositor, or the Representative pursuant to
Section 3.2 of this Agreement or purchased by Franklin Capital pursuant to the
Purchase Agreement.

“Rating Agency” means Moody’s and Standard & Poor’s.

“Rating Agency Condition” means, with respect to any action or amendment that
either (i) each Rating Agency confirms in writing that such amendment will not
result in a reduction or withdrawal of such rating or (ii) none of the Rating
Agencies, within 10 days after receipt of notice of such action or amendment,
shall have notified the Depositor, the Servicer or the Owner Trustee in writing
that such action or amendment will result in a reduction or withdrawal of the
then current rating of any Class of the Notes.

“Realized Losses” means, with respect to any Receivable that becomes a
Liquidated Receivable, the excess of the Principal Balance of such Liquidated
Receivable (immediately prior to it becoming a Liquidated Receivable) over the
Net Liquidation Proceeds to the extent allocable to principal.

“Receivable” means any Contract listed on Schedule A, (which Schedule may be in
electronic form or in the form of microfiche).

“Receivable Files” means the documents specified in Section 3.3 of this
Agreement.

“Receivables Property” shall have the meaning specified in Section 2.1.

“Record Date” means, with respect to each Distribution Date, the day immediately
preceding such Distribution Date, unless otherwise specified in this Agreement.

“Registrar of Titles” means, with respect to any state, the governmental agency
or body responsible for the registration of, and the issuance of certificates of
title relating to, motor vehicles and liens thereon.

“Regular Principal Distribution Amount” means, with respect to any Distribution
Date, the excess of (i) the aggregate Outstanding Amount of the Notes as of the
preceding Distribution Date (after giving effect to distributions thereon) or in
the case of the first Distribution Date, as of the Closing Date, over (ii) the
sum of (a) the Pool Balance, (b) the First Priority Principal Distribution
Amount and (c) the Second Priority Principal Distribution Amount; provided,
however that such amount shall not be less than zero; provided, further, that,
on the Final Scheduled Distribution Date for the Class C Notes, the Regular
Principal Distribution Amount will not be less than the Outstanding Amount of
the Class C Notes.

“Representative” means Franklin Resources, Inc., a Delaware corporation, and its
successors and assigns.

“S&P Down-Grade” means the short-term unsecured debt rating of the Letter of
Credit Bank has been withdrawn or downgraded below “A-1+” by Standard & Poor’s.

“S&P Down-Grade Notice” means the notice that the Servicer is required to
provide to the Indenture Trustee promptly after it has learned the Letter of
Credit Provider is subject to a S&P Down-Grade.

 “Schedule of Receivables” has the meaning assigned thereto in Section 3.1(d) of
this Agreement.

“Second Priority Principal Distribution Amount” means, with respect to any
Distribution Date, the excess of (i) the aggregate Outstanding Amount of the
Class A Notes and Class B Notes as of the preceding Distribution Date (after
giving effect to distributions thereon) or in the case of the first Distribution
Date, as of the Closing Date, over (ii) the sum of (a) the Pool Balance and (b)
the First Priority Principal Distribution Amount; provided, however that such
amount shall not be less than zero; provided, further, that, on the Final
Scheduled Distribution Date for any Class of Notes, the Second Priority
Principal Distribution Amount will not be less than the Outstanding Amount of
the Class B Notes.

“Servicer” means Franklin Capital, as the servicer of the Receivables, and each
successor Servicer pursuant to Section 7.3 or 8.2 of this Agreement.

“Servicer Default” means an event specified in Section 8.1 of this Agreement.  

“Servicer Deposit Support Agreement” means the Servicer Deposit Support
Agreement dated December 8, 2005, made by Franklin Resources in favor of the
Indenture Trustee under the Indenture.

“Servicer’s Certificate” means an Officer’s Certificate of the Servicer
delivered pursuant to Section 4.9 of this Agreement, substantially in the form
of Exhibit D to this Agreement.

“Servicing Fee” has the meaning specified in Section 4.8 of this Agreement.

“Servicing Fee Rate” means with respect to (i) Prime Receivables, 1.0% per
annum, (ii) Non-Prime Receivables, 1.50% per annum and (iii) Sub-Prime
Receivables, 2.0% per annum.

“Simple Interest Method” means the method of allocating a fixed level payment to
principal and interest, pursuant to which the portion of such payment that is
allocated to interest is equal to the product of the fixed rate of interest
multiplied by the unpaid principal balance multiplied by the period of time
elapsed since the preceding payment of interest was made (in some states
assuming 30 day months), divided by the actual number of days in a year (360
days in states which assume 30 day months) and the remainder of such payment is
allocable to principal.

“Simple Interest Receivable” means any Receivable under which the portions of a
payment allocable to interest and principal are determined in accordance with
the Simple Interest Method.

“Specified Spread Account Balance” means for each Distribution Date, the Credit
Enhancement Target Amount for such Distribution Date minus the Letter of Credit
Available Amount for such Distribution Date.

“Spread Account” means the account designated as such, established and
maintained pursuant to Section 5.1 of this Agreement.

“Spread Account Deposit Amount” means with respect to any Distribution Date the
Specified Spread Account Balance for such Distribution Date less the amount on
deposit in the Spread Account immediately prior to such Distribution Date.

“Spread Account Excess Amount” means, with respect to any Distribution Date, an
amount equal to the excess, if any, of (a) the amount of cash or other
immediately available funds in the Spread Account on that Distribution Date,
after giving effect to any other withdrawals from and deposits to the Spread
Account relating to that Distribution Date, over (b) the Specified Spread
Account Balance with respect to that Distribution Date.

“Spread Account Transfer Amount” means, with respect to any Distribution Date,
an amount equal to the lesser of (a) the amount of cash or other immediately
available funds on deposit in the Spread Account on such Distribution Date,
before giving effect to any other withdrawals therefrom relating to such
Distribution Date, and (b) the amount, if any, by which (1) the Total Required
Payments for such Distribution Date exceeds (2) the Available Collections for
such Distribution Date.

“Standard & Poor’s” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.

“Sub-Prime Receivables” means those Receivables indicated on Schedule A hereto
as sub-prime.

“Supplemental Servicing Fee” means, with respect to any Monthly Period, charges
collected (from whatever source) on the Receivables during such Monthly Period
including late fees, prepayment fees, administrative fees and expenses or
similar charges allowed by applicable law with respect to Receivables, plus
reinvestment proceeds on any payments received in respect of Receivables during
the related Monthly Period.

“Total Required Payment” means, with respect to any Distribution Date, the sum
of all amounts due and payable under Section 5.6(a)(i) through (viii); provided,
however, that following the occurrence and during the continuation of an Event
of Default which has resulted in an acceleration of the Notes, on any
Distribution Date until the Distribution Date on which the outstanding principal
amount of all the Notes has been paid in full, the Total Required Payment shall
mean the sum of specified amounts payable under clauses FIRST through FIFTH of
Section 5.6(a) of the Indenture.

“Trust” means the Issuer.

“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, Physical Property, book-entry securities, uncertificated securities or
otherwise), and all proceeds of the foregoing.

“Trust Accounts” has the meaning assigned thereto in Section 5.1(b) of this
Agreement.

“Trust Agreement” means the Amended and Restated Trust Agreement dated as of
December 8, 2005 between the Depositor and the Owner Trustee, as the same may be
amended and supplemented from time to time.

“Trust Officer” means, (i) in the case of the Indenture Trustee, the chairman or
vice-chairman of the board of directors, the chairman or vice-chairman of the
executive committee of the board of directors, the president, any vice
president, the secretary, any assistant secretary, the treasurer, any assistant
treasurer, the cashier, any assistant cashier, any trust officer or assistant
trust officer, the controller and any assistant controller or any other officer
of the Indenture Trustee customarily performing functions similar to those
performed by any of the above designated officers having direct responsibility
for the administration of this Agreement and also means, with respect to a
particular corporate trust matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject, and (ii) in the case of the Owner Trustee, any officer in
the corporate trust office of the Owner Trustee with direct responsibility for
the administration of this Agreement or any of the Basic Documents on behalf of
the Owner Trustee.

“Trust Property” has the meaning assigned thereto in Section 2.1 of this
Agreement.

“UCC” means the Uniform Commercial Code as in effect in any relevant
jurisdiction.

SECTION 1.2

Other Definitional Provisions.

(a)

Capitalized terms used herein and not otherwise defined herein have the meanings
assigned to them in the Indenture, or, if not defined therein, in the Trust
Agreement.

(b)

All terms defined in this Agreement shall have the defined meanings when used in
any instrument governed hereby and in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein.

(c)

As used in this Agreement, in any instrument governed hereby and in any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms not defined in this Agreement or in any such instrument,
certificate or other document, and accounting terms partly defined in this
Agreement or in any such instrument, certificate or other document to the extent
not defined, shall have the respective meanings given to them under generally
accepted accounting principles as in effect on the date of this Agreement or any
such instrument, certificate or other document, as applicable.  To the extent
that the definitions of accounting terms in this Agreement or in any such
instrument, certificate or other document are inconsistent with the meanings of
such terms under generally accepted accounting principles, the definitions
contained in this Agreement or in any such instrument, certificate or other
document shall control.

(d)

The words “hereof,” “herein,” “hereunder” and words of similar import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; Section, Schedule and Exhibit references
contained in this Agreement are references to Sections, Schedules and Exhibits
in or to this Agreement unless otherwise specified; and the term “including”
shall mean “including without limitation.”

(e)

The definitions contained in this Agreement are applicable to the singular as
well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms.

(f)

Any agreement, instrument or statute defined or referred to herein or in any
instrument or certificate delivered in connection herewith means such agreement,
instrument or statute as from time to time amended, modified or supplemented and
includes (in the case of agreements or instruments) references to all
attachments thereto and instruments incorporated therein; references to a Person
are also to its permitted successors and assigns.

ARTICLE II

Conveyance of Receivables

SECTION 2.1

Conveyance of Receivables.  In consideration of the Issuer’s delivery to or upon
the order of the Depositor on the Closing Date of (x) the net proceeds from the
sale of the Notes, (y) the Certificates and (z) the other amounts to be
distributed from time to time to the Depositor in accordance with the terms of
this Agreement, the Depositor does hereby transfer, assign, set over and
otherwise convey to the Issuer, without recourse (subject to the obligations set
forth herein), all right, title and interest of the Depositor in and to, whether
now owned or existing or hereafter acquired or arising (collectively, the
“Receivables Property” or the “Trust Property”):

(a)

the Receivables and all monies received thereunder on and after the Cutoff Date;

(b)

the security interests in the Financed Vehicles granted by Obligors pursuant to
the Receivables and any other interest of the Depositor in such Financed
Vehicles;

(c)

any proceeds with respect to the Receivables from claims on any physical damage,
credit life or disability insurance policies covering Financed Vehicles or
Obligors and any proceeds from the liquidation of the Receivables;

(d)

any proceeds from any Receivable repurchased by a Dealer, pursuant to a Dealer
Agreement, as a result of a breach of representation or warranty in the related
Dealer Agreement;

(e)

all funds on deposit from time to time in the Trust Accounts and in all
investments and proceeds thereof and all rights of the Issuer therein;

(f)

any extended warranty service contracts on the related Financed Vehicles;

(g)

the related Receivable Files;

(h)

the Depositor’s rights and benefits, but none of its obligations or burdens,
under the Purchase Agreement, including the delivery requirements, the
representations and warranties and the cure and repurchase obligations of
Franklin Capital and Franklin SPE under the Purchase Agreement; and

(i)

the proceeds of any and all of the foregoing.

It is the intention of the Depositor that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
other Trust Property from the Depositor to the Issuer for non-tax purposes and
the beneficial interest in and title to the Receivables and the other Trust
Property shall not be part of the Depositor’s estate in the event of the filing
of a bankruptcy petition by or against the Depositor under any bankruptcy law.
 In the event that, notwithstanding the intent of the Depositor, the transfer
and assignment contemplated hereby is held not to be a sale, this Agreement
shall constitute a security agreement, and the Depositor hereby grants to the
Issuer for the benefit of the Noteholders, the Certificateholders and the
Indenture Trustee, a security interest in the property referred to in
Section 2.1 whether now owned or existing or hereafter acquired or arising.

ARTICLE III

The Receivables

SECTION 3.1

Representations and Warranties of the Depositor.  The Depositor makes the
following representations and warranties as to the Receivables on which the
Issuer is deemed to have relied in acquiring the Receivables.  Such
representations and warranties speak as of the execution and delivery of this
Agreement and as of the Closing Date (unless another date or time period is
otherwise specified or indicated in the particular representation or warranty),
but shall survive the sale, transfer and assignment of the Receivables to the
Issuer and the pledge thereof to the Indenture Trustee pursuant to the
Indenture.  The representations set forth in Sections 3.1(a), (b), (h), (i) and
(r) may not be waived.

(a)

Title.  Immediately prior to the transfer and assignment herein contemplated,
the Depositor had good and marketable title to each Receivable, free and clear
of all Liens and, immediately upon the transfer thereof, the Trust shall have
good and marketable title to each such Receivable, free and clear of all Liens
(or a valid first priority perfected security interest in such Receivable); and
the transfer of the Receivables to the Trust has been perfected under the UCC.
 No Dealer or any other Person has any right to receive proceeds of any
Receivables.

(b)

All Filings Made.  All filings (including, without limitation, UCC filings)
necessary in any jurisdiction to give the Trust a first priority perfected
ownership interest in the Receivables, and to give the Indenture Collateral
Agent a first priority perfected security interest therein, on behalf of the
Issuer Secured Parties shall have been made.  All financing statements filed or
to be filed against the Depositor in favor of the Trust in connection herewith
describing the Receivables contain a statement to the following effect “A
purchase of or security interest in any collateral described in this financing
statement will violate the rights of the Trust.”

(c)

Characteristics of Receivables.  Each Receivable (i) was originated in the
United States of America and is denominated in United States dollars by a Dealer
in connection with the retail sale of a Financed Vehicle in the ordinary course
of such Dealer’s business, was fully and properly executed by the parties
thereto, was purchased by the Depositor from Franklin Capital or Franklin SPE,
which in turn shall have been purchased by Franklin Capital from such Dealer
under an existing dealer agreement with Franklin Capital, and shall have been
validly assigned by Franklin Capital or Franklin SPE to the Depositor in
accordance with its terms, (ii) shall have created a valid, subsisting and
enforceable first priority perfected security interest in favor of Franklin
Capital or Franklin SPE in the Financed Vehicle, which security interest has
been assigned by Franklin Capital or Franklin SPE, as applicable, to the
Depositor, which in turn has been assigned by the Depositor to the Trust,
(iii) shall contain customary and enforceable provisions such that the rights
and remedies of the holder thereof shall be adequate for realization against the
collateral of the benefits of the security, (iv) shall provide for level monthly
payments (provided that the payment in the first or last month in the life of
the Receivable may be different from the level payment) that fully amortize the
Amount Financed by maturity and (v) provides for calculation of interest in
accordance with the Simple Interest Method. Except as otherwise evidenced in the
Receivable File relating thereto, the terms of each Receivable have not been
amended and collections relating to such Receivable have not been waived.

(d)

Schedule of Receivables.  The information set forth in Schedule A to this
Agreement (the “Schedule of Receivables”) is true and correct in all material
respects as of the Cutoff Date, and no selection procedures believed by the
Depositor to be adverse to the Noteholders were utilized in selecting the
Receivables.  The Computer Tape regarding the Receivables is true and correct in
all material respects as of the Cutoff Date.

(e)

Compliance With Law.  Each Receivable complied at the time it was originated or
made and, complies at the execution of this Agreement in all material respects
with all requirements of applicable Federal, state and local laws and
regulations thereunder, including, without limitation, usury laws, the Federal
Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Reporting Act, the Fair Debt Collection Practices Act, the Federal Trade
Commission Act, the Magnuson-Moss Warranty Act, the Rees-Levering Act, the
Federal Reserve Board’s Regulations B and Z, state adaptations of the National
Consumer Act and other consumer credit laws and equal credit opportunity and
disclosure laws.

(f)

Binding Obligation.  Each Receivable represents the legal, valid and binding
payment obligation in writing of the Obligor thereunder, enforceable by the
holder thereof in accordance with its terms except as such enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, fraudulent conveyance,
reorganization and similar laws now or hereafter in effect related to or
affecting creditors’ rights generally and subject to general principles of
equity (whether applied in a proceeding at law or in equity); and all parties to
each Receivable had full legal capacity to execute and deliver such Receivable
and all other documents related thereto and to grant the security interest
purported to be granted thereby.

(g)

No Government Obligor.  None of the Receivables are due from the United States
of America or any State or from any agency, department or instrumentality of the
United States of America or any State.

(h)

Valid and Continuing Security Interest; No other pledges.  This Agreement
creates a valid and continuing security interest in the Receivables in favor of
the Trust, which security interest is prior to all other Liens, and is
enforceable against such creditors of and purchasers from the Depositor to the
Trust.  Other than the security interest granted to the Trust pursuant to this
Agreement, the Depositor has not pledged, assigned, sold or granted a security
interest in, or otherwise conveyed any of the Receivables.  The Depositor has
not authorized the filing of and is not aware of any financing statements
against the Depositor that include a description of collateral covering the
Receivables other than any financing statement related to the security interest
granted to the Trust pursuant to this Agreement.

(i)

Security Interest in Financed Vehicle.  Immediately prior to the sale,
assignment and transfer thereof to the Trust, each FCC Receivable and each
Franklin SPE Receivable is secured by a validly perfected first priority
security interest in the Financed Vehicle in favor of Franklin Capital and
Franklin SPE, respectively, as secured parties or all necessary and appropriate
actions have been commenced that would result in the valid perfection of a first
priority security interest in the Financed Vehicle in favor of Franklin Capital
and Franklin SPE, respectively, as secured parties.  Immediately after the sale,
assignment and transfer thereof to the Trust pursuant to this Agreement,
although the Lien Certificate will indicate Franklin Capital as lienholder and
will not indicate the Trust or Owner Trustee as secured party, each Receivable
will be secured by an enforceable and perfected security interest in the
Financed Vehicle in favor of the Trust as secured party for the benefit of the
Noteholders, which security interest is prior to all other Liens in such
Financed Vehicle.

(j)

Receivables in Force.  As of the Closing Date, no Receivable has been satisfied,
subordinated or rescinded, nor has any related Financed Vehicle been released
from the Lien granted by the related Receivable in whole or in part.  

(k)

No Waiver.  No provision of a Receivable has been waived except as reflected in
the Receivable File relating to such Receivable.

(l)

No Defenses.  As of the Closing Date, no right of rescission, setoff,
counterclaim or defense, including, without limitation, the defense of usury,
has been asserted or threatened with respect to any Receivable.

(m)

No Liens.  To the best of the Depositor’s knowledge, as of the Closing Date
there are no Liens or claims, including Liens for work, labor, materials or
unpaid state or federal taxes relating to any Financed Vehicle securing the
related Receivable, that are or may be prior to or equal to the Lien granted by
such Receivable.

(n)

No Default.  No Receivable has a payment that is more than 30 days delinquent as
of the Cutoff Date and, except for any delinquency in payment on any Receivable
not more than 30 days delinquent, no default, breach, violation or event (in any
such case) permitting acceleration under the terms of any Receivable has
occurred; and except for any delinquency in payment on any Receivable not more
than 30 days delinquent, no continuing condition that with notice or the lapse
of time would constitute a default, breach, violation or event (in any such
case) permitting acceleration under the terms of any Receivable shall have
arisen as of the Cutoff Date; and the Depositor has not waived and shall not
waive any of the foregoing.  For purposes of this clause (n), a Receivable is
considered 30 days delinquent if 30 days have elapsed since the date on which a
scheduled payment had been due but not been made.  As of the Closing Date, no
Receivable has had an uncured First Payment Default.  

(o)

No Bankruptcies.  No Obligor on any Receivable was the subject of a bankruptcy
proceeding commenced following the execution of the related Contract except an
Obligor that has received a discharge or dismissal under the United States
Bankruptcy Code.

(p)

No Repossessions.  As of the Cutoff Date, no Financed Vehicle securing any
Receivable is in repossession status.

(q)

Adverse Selection.  No selection procedures adverse to the Noteholders were
utilized in selecting the Receivables from those owned by Franklin Capital or
Franklin SPE, as applicable, which met the selection criteria contained in this
Agreement.

(r)

Chattel Paper.  Each Receivable constitutes “tangible chattel paper” as defined
in the UCC.  The Receivables do not have any marks or notations indicating that
they have been pledged, assigned or otherwise conveyed to any Person other than
the Trust or the Indenture Trustee.  

(s)

Insurance.  Under the terms of each Receivable the Obligor is required to
maintain physical damage insurance or comprehensive and collision insurance
covering the Financed Vehicle.

(t)

Lawful Assignment.  No Receivable was originated in, as of the Cutoff Date, or
is subject to the laws of, any jurisdiction under which the sale, transfer and
assignment of such Receivable or this Agreement is unlawful, void or voidable.

(u)

Reserved.

(v)

One Original.  There is only one original executed copy of each Receivable;
immediately prior to the delivery thereof to the Indenture Trustee pursuant to
Section 3.3, such copy shall have been in the custody and possession of the
Depositor, Franklin SPE or Franklin Capital.

(w)

Location of Receivable Files.  The Receivable Files are kept at one or more of
the locations listed in Schedule C and each item required to be in a Receivable
File is in such Receivable File.

(x)

Computer Records.  As of the Closing Date, the accounting and computer records
relating to the Receivables of the Depositor have been marked to show the
absolute ownership by the Owner Trustee on behalf of the Trust of the
Receivables.

(y)

Taxes.  To the knowledge of the Depositor, there are no state or local taxing
jurisdictions which have asserted that nonresident holders of notes issued by a
trust which holds assets similar to the assets to be held by the Trust are
subject to the jurisdiction’s income or other taxes solely by reason of the
location in the jurisdiction of the Owner Trustee, the Depositor, the Servicer,
the Representative or the obligors on or the assets securing the Receivables
held by the Trust.

(z)

Maturity of Receivables.  As of the Cutoff Date, each Receivable has a final
maturity date not later than April 24, 2013; each Receivable has an original
term to maturity of not more than 84 months; the weighted average original term
of the Receivables is approximately 68 months; and the weighted average
remaining term of the Receivables is approximately 61 months.  No Receivable
shall have a remaining term of less than six months as of the Cutoff Date.

(aa)

Financing.  As of the Cutoff Date, approximately 48.23% of the aggregate
Principal Balance of the Receivables represent new vehicles; the remainder of
the Receivables represent used vehicles; and 100% of the aggregate Principal
Balance of the Receivables represent Simple Interest Receivables.  As of the
Cutoff Date, approximately 48.71% of the aggregate Principal Balance of the
Receivables represent Prime Receivables, approximately 48.76% of the aggregate
Principal Balance of the Receivables represent Non-Prime Receivables and
approximately 2.53% of the aggregate Principal Balance of the Receivables
represent Sub-Prime Receivables.  As of the Cutoff Date, the aggregate Principal
Balance of the Receivables is $350,000,000.08.

(bb)

APR.  As of the Cutoff Date, the weighted average Annual Percentage Rate of the
Receivables is approximately 9.97% (after giving effect to the discounting of
the Discounted Receivables).  Each Receivable has an APR equal to or greater
than 4.50% (after giving effect to the discounting of the Discounted
Receivables).

(cc)

Number.  As of the Cutoff Date, there are 21,142 Receivables.

(dd)

Balance.  As of the Cutoff Date, each Receivable has a remaining Principal
Balance of not less than $1,001.50 and not more than $148,391.78, and as of the
Cutoff Date the average Principal Balance of the Receivables is $16,554.73.

(ee)

Finance Charge.  Each Receivable provides for the payment of a finance charge
calculated on the basis of the APR stated in the related Contract and such APR
has not been modified except as otherwise required under the Servicemembers
Civil Relief Act, as amended.

(ff)

Force Placed Insurance. No Receivable is subject to a force placed insurance
policy on the related Financed Vehicle.

SECTION 3.2

Repurchase upon Breach.  (a)  The Representative, the Depositor, the Servicer or
the Issuer, as the case may be, shall inform the other parties to this Agreement
and the Indenture Trustee or the Indenture Administrator promptly, in writing,
upon the discovery of any breach of the Representative’s or the Depositor’s
representations and warranties made pursuant to Section 3.1.  The
Representative, the Depositor, the Servicer or the Issuer, as the case may be
shall inform Franklin Capital, promptly, in writing, upon the discovery of any
breach of Franklin Capital’s or Franklin SPE’s representations and warranties
made pursuant to Section 3.02(a) or Section 3.02(b) of the Purchase Agreement.
 As of the last day of the second (or, if the Representative or the Depositor so
elects, the first) month following the discovery by the Representative or the
Depositor or receipt by the Representative or the Depositor of notice from any
of the Representative, the Depositor, the Servicer or the Issuer of such breach,
unless such breach is cured by such date, the Representative and the Depositor
shall jointly and severally have an obligation to repurchase any Receivable in
which the interests of the Noteholders are materially and adversely affected by
any such breach as of such date.  The “second month” shall mean the month
following the month in which discovery occurs or notice is given, and the “first
month” shall mean the month in which discovery occurs or notice is given.  In
consideration of and simultaneously with the repurchase of the Receivable, the
Representative and/or the Depositor shall remit, or the Depositor shall cause
Franklin Capital or Franklin SPE, as applicable, to remit pursuant to the
Purchase Agreement, to the Collection Account the Purchase Amount in the manner
specified in Section 5.5 and the Issuer shall execute such assignments and other
documents reasonably requested by such person in order to effect such
repurchase.  The sole remedy of the Issuer, the Owner Trustee, the Indenture
Trustee, or the Indenture Administrator, the Noteholders or the
Certificateholders with respect to a breach of representations and warranties
pursuant to Section 3.1 and the agreement contained in this Section shall be the
repurchase of Receivables pursuant to this Section, subject to the conditions
contained herein or to enforce the obligations of Franklin Capital or Franklin
SPE, as applicable, to the Depositor to repurchase such Receivables pursuant to
the Purchase Agreement.  None of the Owner Trustee, the Indenture Trustee or the
Indenture Administrator shall have a duty to conduct any affirmative
investigation as to the occurrence of any conditions requiring the repurchase of
any Receivable pursuant to this Section.

(b)

Pursuant to Section 2.1 of this Agreement, the Depositor conveyed to the Trust
all of the Depositor’s right, title and interest in its rights and benefits, but
none of its obligations or burdens, under the Purchase Agreement including the
Depositor’s rights under the Purchase Agreement and the delivery requirements,
the representations and warranties of Franklin Capital and Franklin SPE and the
cure or repurchase obligations of Franklin Capital thereunder.  The Depositor
hereby represents and warrants to the Trust that such assignment is valid,
enforceable and effective to permit the Trust to enforce such obligations of
Franklin Capital and Franklin SPE under the Purchase Agreement.

SECTION 3.3

Custody of Receivable Files.  To assure uniform quality in servicing the
Receivables and to reduce administrative costs, the Issuer hereby revocably
appoints the Servicer, and the Servicer hereby accepts such appointment, to act
as the agent of the Issuer and the Indenture Trustee as custodian of the
following documents or instruments which are hereby constructively delivered to
the Indenture Trustee and the Indenture Administrator, as of the Cutoff Date as
pledgee of the Issuer with respect to each Receivable:

(a)

the original Receivable;

(b)

a record of the information supplied by the Obligor in the original credit
application;

(c)

the original certificate of title or such documents that the Servicer shall keep
on file, in accordance with its customary procedures, evidencing the security
interest of Franklin Capital in the Financed Vehicle (it being understood that
(i) the original certificates of title generally are not delivered to Franklin
Capital for 120 days but that promptly upon delivery they shall be delivered to
the Servicer as custodian hereunder and (ii) in California, Franklin Capital
participates in the California electronic lien and title system and does not
receive physical documentation); and

(d)

any and all other documents that the Servicer shall keep on file, in accordance
with its customary procedures, relating to a Receivable, an Obligor or a
Financed Vehicle.

SECTION 3.4

Duties of Servicer as Custodian.  (a)  Safekeeping.  The Servicer shall hold the
Receivable Files on behalf of the Issuer, the Indenture Collateral Agent, the
Indenture Administrator and the Indenture Trustee and maintain such accurate and
complete accounts, records and computer systems pertaining to each Receivable
File as shall enable the Issuer to comply with this Agreement.  In performing
its duties as custodian the Servicer shall act with reasonable care, using that
degree of skill and attention that the Servicer exercises with respect to the
Receivable Files relating to all comparable automotive receivables that the
Servicer services for itself or others, except that the Servicer shall not be
obligated, and does not currently intend, to (i) pay any premium of force-placed
insurance concerning any Financed Vehicle or (ii) monitor any Obligor’s
maintenance of such insurance.  The Servicer shall conduct, or cause to be
conducted, periodic audits of the Receivable Files held by it under this
Agreement and of the related accounts, records and computer systems, in such a
manner as shall enable the Issuer, the Indenture Administrator or the Indenture
Trustee to verify the accuracy of the Servicer’s record keeping.  The Servicer
shall promptly report to the Issuer, the Indenture Administrator and the
Indenture Trustee any failure on its part to hold the Receivable Files and
maintain its accounts, records and computer systems as herein provided and
promptly take appropriate action to remedy any such failure.

(b)

Maintenance of Records.  The Servicer shall maintain each Receivable File at the
offices specified in Schedule C to this Agreement or at such other office as
shall be specified to the Issuer, the Indenture Administrator and the Indenture
Trustee by written notice not later than 10 days after any change in location.
 The Servicer shall at all times maintain the original of the fully executed
Receivable and store such original Receivable in a fireproof facility.
 Additionally, the Servicer shall maintain the Receivable Files in an organized
and orderly manner.

(c)

Access to Records.  The Servicer will provide to the Indenture Trustee, the
Indenture Administrator, the Issuer and the Depositor, on the Closing Date, an
Officer’s Certificate stating that the Receivable Files with respect to the
Receivables contain all materials which are required to be kept therein by
Section 3.3(a), (b), (c) and (d).  

Upon reasonable prior notice, the Servicer shall make available to the Issuer,
the Indenture Administrator, the Indenture Trustee or any duly authorized
representatives, attorneys or auditors of any of the foregoing, a list of
locations of, and access to, the Receivable Files and records and computer
systems maintained by the Servicer at such times during normal business hours as
the Issuer, the Indenture Administrator or the Indenture Trustee shall instruct.

(d)

Release of Documents.  Upon written instruction from the Indenture Trustee or
the Indenture Administrator at any time following a Servicer Default or
termination of the Servicer’s appointment pursuant to Section 3.7 the Servicer
shall release any Receivable File to the Indenture Trustee, the Indenture
Trustee’s agent, or the Indenture Trustee’s designee, as the case may be, at
such place or places as the Indenture Trustee may designate, as soon as
practicable.

SECTION 3.5

Instructions; Authority To Act.  The Servicer shall be deemed to have received
proper instructions with respect to the Receivable Files upon its receipt of
written instructions signed by a Trust Officer of the Indenture Trustee.  The
Indenture Trustee shall not have any duty or obligation to provide the Servicer
with any such instructions with respect to the Receivable Files.

SECTION 3.6

Custodian’s Indemnification.  The Servicer as custodian shall indemnify and hold
harmless the Trust, the Owner Trustee, the Indenture Administrator and the
Indenture Trustee and each of their officers, directors, employees and agents
for any and all liabilities, obligations, losses, compensatory damages,
payments, costs or expenses (including reasonable attorneys’ fees and expenses)
that may be imposed on, incurred by or asserted against the Trust, the Owner
Trustee, the Indenture Administrator or the Indenture Trustee or any of their
officers, directors, employees and agents as the result of any improper act or
omission in any way relating to the maintenance and custody by the Servicer as
custodian of the Receivable Files; provided, however, that the Servicer shall
not be liable to the Trust, the Owner Trustee, the Indenture Administrator or
the Indenture Trustee, as the case may be, for any portion of any such amount
resulting from the willful misfeasance, bad faith or negligence of the Owner
Trustee, the Indenture Administrator or the Indenture Trustee, as the case may
be.  This provision shall not be considered to limit the Servicer’s or any other
party’s rights, obligations, liabilities, claims or defenses which arise as a
matter of law or pursuant to any other provision of this Agreement.

SECTION 3.7

Effective Period and Termination.  The Servicer’s appointment as custodian shall
become effective as of the Cutoff Date and shall continue in full force and
effect until terminated pursuant to this Section 3.7.  If Franklin Capital shall
resign as Servicer in accordance with the provisions of this Agreement or if all
of the rights and obligations of any Servicer shall have been terminated under
Section 8.1, the appointment of such Servicer as custodian shall be terminated,
in the same manner as the Servicer may be terminated under Section 8.1. As soon
as practicable after any termination of such appointment, the Servicer shall
deliver the Receivable Files to the Indenture Trustee or the Indenture Trustee’s
agent at such place or places as the Indenture Trustee shall reasonably
designate in writing.  If the Servicer shall be terminated as custodian
hereunder for any reason but shall continue to serve as Servicer, the Indenture
Trustee shall, or shall cause its agent to, make the Receivable Files available
to the Servicer during normal business hours upon reasonable notice so as to
permit the Servicer to perform its obligations as Servicer hereunder.

SECTION 3.8

Article Nine Provisions.  The representations and warranties set forth in this
Section 3.8 speak as of the Closing Date in the case of Receivables, but shall
survive the sale, transfer and assignment of the Receivables to the Issuer and
pledge thereof to the Indenture Trustee pursuant to the Indenture.  The
representations set forth in this Section 3.8 may not be waived.

(a)

This Agreement creates a valid and continuing security interest (as defined in
the applicable UCC) in the Receivables in favor of the Issuer, which security
interest is prior to all other Liens, and is enforceable as such as against
creditors of and purchasers from the Depositor.

(b)

The Depositor has taken all steps necessary to perfect its security interest
against Franklin Capital and Franklin SPE in the Receivables.

(c)

The Receivables constitute “tangible chattel paper” within the meaning of the
applicable UCC.

(d)

The Depositor owns and has good and marketable title to the Receivables free and
clear of any Lien, claim or encumbrance of any Person.

(e)

The Depositor has caused or will have caused, within ten days, the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the security interest in
the Receivables granted to the Issuer hereunder.

(f)

Other than the security interest granted to the Issuer pursuant to this
Agreement, the Depositor has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Receivables.  The Depositor has
not authorized the filing of and is not aware of any financing statements
against the Depositor that include a description of collateral covering the
Receivables other than any financing statement relating to the security interest
granted to the Issuer hereunder or that has been terminated.  The Depositor is
not aware of any judgment or tax lien filings against the Depositor.

(g)

Franklin Capital has in its possession all original copies of the Receivables
Files that constitute or evidence the Receivables.  The Receivables Files that
constitute or evidence the Receivables do not have any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Issuer.  All financing statements filed or to be filed
against Depositor, in favor of the Issuer in connection herewith describing the
Receivables contain a statement to the following effect:  “A purchase of or
security interest in any collateral described in this financing statement will
violate the rights of the Issuer.”

ARTICLE IV

Administration and Servicing of Receivables

SECTION 4.1

Duties of Servicer.  The Servicer, as agent for the Issuer, shall manage,
service, administer and make collections on the Receivables (other than
Purchased Receivables) with reasonable care, using that degree of skill and
attention that the Servicer exercises with respect to all comparable automotive
receivables that it services for itself or others, except that the Servicer
shall not be obligated, and does not currently intend, to (i) pay any premium of
force-placed insurance concerning any Financed Vehicle or (ii) monitor any
Obligor’s maintenance of such insurance.  The Servicer’s duties shall include
collection and posting of all payments, responding to inquiries of Obligors on
such Receivables, investigating delinquencies, sending payment statements or
coupon books to Obligors, accounting for collections and furnishing monthly and
annual statements to the Owner Trustee, Indenture Trustee and the Indenture
Administrator with respect to distributions.  Subject to the provisions of
Section 4.2(b), the Servicer shall follow its customary standards, policies and
procedures in performing its duties as Servicer.  Without limiting the
generality of the foregoing, the Servicer is authorized and empowered to execute
and deliver, on behalf of itself, the Issuer, the Owner Trustee, the Indenture
Trustee, the Indenture Administrator, the Indenture Collateral Agent, the
Indenture Trustee, the Certificateholders and the Noteholders or any of them,
any and all instruments of satisfaction or cancellation, or partial or full
release or discharge, and all other comparable instruments, with respect to such
Receivables or to the Financed Vehicles securing such Receivables.  If the
Servicer shall commence a legal proceeding to enforce a Receivable, the Issuer
(in the case of a Receivable other than a Purchased Receivable) shall thereupon
be deemed to have automatically assigned, solely for the purpose of collection,
such Receivable to the Servicer.  If in any enforcement suit or legal proceeding
it shall be held that the Servicer may not enforce a Receivable on the ground
that it shall not be a real party in interest or a holder entitled to enforce
such Receivable the Owner Trustee shall, at the Servicer’s expense and
direction, take steps to enforce such Receivable, including bringing suit in its
name or the name of the Trust, the Indenture Administrator, the Indenture
Trustee, the Certificateholders or the Noteholders.  The Owner Trustee shall
upon the written request of the Servicer furnish the Servicer with any powers of
attorney and other documents reasonably necessary or appropriate (as certified
to the Owner Trustee by the Servicer) to enable the Servicer to carry out its
servicing and administrative duties hereunder.

SECTION 4.2

Collection and Allocation of Receivable Payments.  (a)  The Servicer shall make
reasonable efforts to collect all payments called for under the terms and
provisions of the Receivables as and when the same shall become due and shall
follow such collection procedures as it follows with respect to all comparable
automotive receivables that it services for itself or others.  The Servicer
shall allocate collections between principal and interest in accordance with its
customary servicing procedures and, in the case of Discounted Receivables, in
accordance with the discounting thereof.

(b)

The Servicer may, in accordance with its customary servicing policies grant
extensions, rebates or adjustments on a Receivable; provided, however, that the
Servicer shall not modify the original due day of any Receivable by any period
in excess of 25 days, shall not reduce the amount of the scheduled payments on a
Receivable (unless the related Obligor is in default on such Receivable or, in
the judgment of the Servicer, such default is imminent), and shall not extend
the final payment date of any Receivable beyond the Final Scheduled Maturity
Date; provided further that if the Servicer extends the date for final payment
by the Obligor of any Receivable beyond the Final Scheduled Maturity Date or
grants any other extension, rebate or adjustment on a Receivable contrary to the
limitations set forth in this Section 4.2, it shall promptly repurchase such
Receivable from the Trust in accordance with Section 4.7.  The Servicer may in
its discretion waive any late payment charge or any other fees that may be
collected in the ordinary course of servicing a Receivable.  The Servicer shall
not, except as provided in clause (c) below, voluntarily agree to any alteration
of the interest rate on any Receivable.  The Servicer covenants that it will not
intentionally extend the final payment of a Receivable past the Final Scheduled
Maturity Date with the intention of purchasing such Receivable as this Agreement
would require.

(c)

The Servicer may modify the interest rate and extend the terms on a Receivable
under the following circumstances:

(1)

The Servicer determines that payment in full on the Receivable is unlikely at
the current interest rate of the Receivable and authorizes repossession of the
related Financed Vehicle;

(2)

Based on published Manheim data, the Servicer estimates the Realized Loss that
would be incurred as a result of repossession of the related Financed Vehicle
exceeds $3,000;

(3)

The Receivable must have been originated at least twelve months prior to an
interest rate modification;

(4)

The Obligor must have experienced a “qualifying event” of one or more of the
following:

·

Divorce or separation;

·

Death in immediate family;

·

Job loss or reduction of income exceeding 10% of the income amount disclosed on
original loan application;

·

Medical expenses exceeding $1,000;

·

Automotive repairs exceeding $1,000; or

·

Home repairs exceeding $1,000;

(5)

Each Obligor that satisfies the criteria set forth in this clause (c) must be
offered the option (subject to the 2% cap described at the end of this clause
(c) below) to apply for a loan modification;

(6)

The Servicer determines with the customer the terms of the modification.  The
only parameters are that the loan modification will not result in any loan
maturity after the Final Scheduled Maturity Date;

(7)

The Obligor formally applies for loan modification by completing an updated
application and communicating to the Servicer its desire and intent to pay.  The
Servicer shall obtain updated credit bureau information to determine that the
Obligor meets the following loan modification criteria:

·

Debt to income ratio not exceeding 55%; and

·

Payment to Income ratio not exceeding 22%;

(8)

If the above requirement are met the Servicer must verify the following
information:

·

Income;

·

Qualifying event; and

·

Home address and telephone number.

Upon satisfaction of the foregoing conditions, the Servicer may modify the
Receivable (provided that it may not lower the interest rate to a rate less than
the sum of (1) the weighted average interest rate on the Notes, (2) the
Servicing Fee Rate and (3) 1.25%).  The sum total of the loan modifications (by
Principal Balance of the modified Receivables as of the applicable Cutoff Date)
may not exceed 2% of the Original Pool Balance.

(d)

The Servicer shall, subject to clause (b) above and in accordance with its
customary procedures, offer one-month holiday extensions to all eligible
Obligors.  An Obligor would be eligible for a one month holiday extension if (1)
it is an Obligor with respect to a Simple Interest Receivable, (2) no extension
was previously given to the Obligor during the then-current calendar year, (3)
the Obligor has not been delinquent for thirty or more days on any payment due
during the six months prior to October 31 of the then-current calendar year, (4)
the related Receivable is less than thirty days past due as of October 31 of the
then-current calendar year and (5) the date of origination of the related
Receivable is no later than April 30 of the then-current calendar year.  The
one-month holiday extension shall (1) enable the Obligor to skip one monthly
payment due and remain current on the related Receivable and (2) extend the date
for final payment by the Obligor by one month.

SECTION 4.3

Realization upon Receivables.  (a)  On behalf of the Issuer, the Servicer shall
use its best efforts, consistent with its customary servicing procedures, to
repossess or otherwise convert the ownership of the Financed Vehicle securing
any Receivable as to which the Servicer shall have determined eventual payment
in full is unlikely.  From time to time, as appropriate for servicing or
foreclosing upon any Receivable, the Owner Trustee shall, upon written request
of the Servicer, execute such documents as shall be reasonably necessary to
prosecute any such proceedings.  The Servicer shall follow such customary and
usual practices and procedures as it shall deem necessary or advisable in its
servicing of automotive receivables, which may include reasonable efforts to
realize proceeds from Receivables repurchased by a Dealer, pursuant to a Dealer
Agreement, as a result of a breach of representation or warranty in the related
Dealer Agreement or a default by an Obligor resulting in the repossession of the
Financed Vehicle under such Dealer Agreement.  The foregoing shall be subject to
the provision that, in any case in which the Financed Vehicle shall have
suffered damage, the Servicer shall not expend funds in connection with the
repair or the repossession of such Financed Vehicle unless it shall determine in
its reasonable discretion that such repair and/or repossession will increase the
Net Liquidation Proceeds by an amount greater than the amount of such expenses.

(b)

After the Servicer has directly or indirectly repossessed a Financed Vehicle, it
shall attempt to maximize realization of Net Liquidation Proceeds for the
Financed Vehicle.  The Servicer may, in attempting to maximize Net Liquidation
Proceeds, attempt to cause the Financed Vehicle to be sold at an auction run by
an auction house.  The Servicer shall establish in a commercially reasonable
manner a minimum acceptable price at which the Financed Vehicle may be sold,
provided that the Servicer may lower or raise such minimum price during the
course of the auction, if lowering the minimum price will maximize Net
Liquidation Proceeds.  The auction house will coordinate the bidding process
until such time as (1) a price that exceeds the minimum price is bid and no
other bids are received, (2) the Servicer accepts a bid below the initial
minimum price or (3) no bids are received that are either in excess of the
initial minimum price or are otherwise accepted by the Servicer. If the Financed
Vehicle is not sold at an auction, the Financed Vehicle may be presented for
auction by the Servicer at a future auction and/or another auction location in
efforts to maximize Net Liquidation Proceeds.

SECTION 4.4

Financed Vehicle Insurance.  In the event of a loss or claim under a physical
damages insurance policy or comprehensive and collision insurance policy, the
Servicer shall, in accordance with its customary servicing procedures take all
necessary action to enforce all available rights and claims under such insurance
policy.  Notwithstanding the foregoing, the Servicer shall not be obligated to,
and does not (a) monitor the placement or maintenance of such insurance by
Obligors or (b) pay any premium of force-placed insurance concerning any
Financed Vehicle.

SECTION 4.5

Maintenance of Security Interests in Financed Vehicles.  (a)  The Servicer
shall, in accordance with its customary servicing procedures, take such steps as
are necessary to maintain perfection of the security interest created by each
Receivable in the related Financed Vehicle in favor of the Depositor.  The
Servicer is hereby authorized to take such steps as are necessary to reperfect
such security interest on behalf of the Issuer and the Indenture Collateral
Agent in the event of the relocation of a Financed Vehicle or for any other
reason.

SECTION 4.6

Covenants of Servicer.  The Servicer shall not release the Financed Vehicle
securing any Receivable from the security interest granted by such Receivable in
whole or in part except in the event of payment in full by the Obligor
thereunder or payment in full less a deficiency which the Servicer would not
attempt to collect in accordance with its customary procedures or in connection
with repossession or except as may be required by an insurer in order to receive
proceeds from insurance covering such Financed Vehicle, nor shall the Servicer
impair the rights of the Issuer, the Indenture Trustee, the Indenture Collateral
Agent, the Indenture Administrator, the Certificateholders or the Noteholders in
such Receivables (it being understood that no action of the Servicer taken in
compliance with the terms of this Agreement shall be deemed to impair such
rights), nor shall the Servicer extend or modify the terms of a Receivable
except as provided in Section 4.2.

SECTION 4.7

Purchase of Receivables upon Breach.  The Representative, the Depositor, the
Servicer or the Issuer shall inform the other parties, Indenture Administrator
and the Indenture Trustee, promptly, in writing, upon the discovery of any
breach of the Servicer’s covenants pursuant to Sections 4.2(b), 4.4, 4.5 or 4.6,
or of any breach of the Servicer’s representations and warranties made pursuant
to Section 7.1(b).  As of the last day of the second (or, if the Servicer so
elects, the first) month following the discovery by the Servicer or receipt by
the Servicer of notice from any of the Representative, the Depositor, the
Servicer, the Issuer, the Indenture Administrator or the Indenture Trustee of
such breach, unless such breach is cured by such date, the Servicer shall be
obligated to purchase any Receivable in which the interests of the Noteholders
or the Certificateholders are materially and adversely affected by such breach
as of such date.  The “second month” shall mean the month following the month in
which discovery occurs or notice is given, and the “first month” shall mean the
month in which discovery occurs or notice is given.  In consideration of the
purchase of any such Receivable pursuant to the preceding sentence, the Servicer
shall remit the Purchase Amount in the manner specified in Section 5.5.  The
sole remedy of the Issuer, the Indenture Trustee, the Indenture Administrator,
the Noteholders or the Certificateholders with respect to a breach pursuant to
Sections 4.2(b), 4.4, 4.5 or 4.6, or to a breach of representations and
warranties pursuant to Section 7.1(b), shall be limited to the purchase of
Receivables in accordance with this Section 4.7.  The Indenture Trustee, the
Indenture Administrator and the Owner Trustee shall have no duty to conduct any
affirmative investigation as to the occurrence of any condition requiring the
purchase of any Receivable pursuant to this Section 4.7.  A successor Servicer
shall not have repurchase obligations for breaches by the predecessor servicer.

SECTION 4.8

Servicing Fee.  The “Servicing Fee” for a Distribution Date shall equal the sum
of the Base Servicing Fee, the Supplemental Servicing Fee, any Additional
Servicing Fee, all Investment Earnings on the Collection Account (excluding
Investment Earnings with respect to the two days prior to such Distribution
Date), plus any reimbursement pursuant to Section 5.2(b); provided, that the
Servicing Fee for a Distribution Date shall not include amounts consisting of
the Base Servicing Fee that reduced a Purchase Amount with respect to a related
Collection Period.  The Servicer shall be entitled to retain from collections
the Base Servicing Fee and the Investment Earnings as provided herein.  The
Servicer shall also be entitled to retain the Supplemental Servicing Fee.  The
Servicer, in its discretion at its election, may defer receipt of all or any
portion of the Servicing Fee for any Monthly Period to and until a later Monthly
Period for any reason (other than for the purpose of evading the priorities set
forth in Section 5.6(a)), including in order to avoid a shortfall in any
payments due on any Notes.  Any such deferred amount shall be payable to (or may
be retained from subsequent collections by) the Servicer on demand.

SECTION 4.9

Servicer’s Certificate.  (a)  No later than 12:00 noon New York City time on
each Determination Date, the Servicer shall deliver to the Owner Trustee, the
Indenture Administrator, the Indenture Trustee, the Indenture Collateral Agent,
the Letter of Credit Provider and each Rating Agency a Servicer’s Certificate
containing, among other things, (i) all information necessary to enable the
Indenture Trustee or the Indenture Administrator to make any withdrawal and
deposit required by Sections 5.6(a) and 5.6(b), to give any notice required by
Section 5.4 and to make the distributions required by Section 5.6, (ii) all
information necessary to enable the Indenture Administrator to send the
statements required by Section 5.8 to the Owner Trustee, the Noteholders, the
Certificateholders, each Rating Agency and the Letter of Credit Provider,
(iii) a listing of all Receivables purchased during the related Monthly Period,
identifying the Receivables so purchased, (iv) all information necessary to
enable the Indenture Administrator to reconcile all deposits to, and withdrawals
from, the Collection Account and the Spread Account for the related Monthly
Period and Distribution Date, including the accounting required by Section 5.9,
(v) the amount of Covered Amounts (as defined in the Servicer Deposit Support
Agreement) to be deposited to the Collection Account for the related
Distribution Date pursuant to the Servicer Deposit Support Agreement, (vi) all
information necessary to enable the Owner Trustee to make the distribution
required by the Trust Agreement, (vii) a statement of the then current long-term
rating and short-term rating of the Representative maintained by each Rating
Agency and (viii) a statement setting forth the number of modifications,
extensions or deferrals granted by the Servicer during the prior calendar month
and the aggregate principal balance as of the end of the related Monthly Period
of all Contracts on which an extension, deferral or modification has been
granted by the Servicer during the prior calendar month pursuant to
Section 4.2(b) herein.  Receivables purchased by the Servicer, the Depositor or
the Representative and each Receivable which became a Liquidated Receivable or
which was paid in full during the related Monthly Period shall be identified by
account number (as set forth in Schedule A hereto).  A copy of such certificate
may be obtained by any Noteholder or Certificateholder by a request in writing
to the Indenture Trustee addressed to the Corporate Trust Office, the Indenture
Administrator or from the Servicer.  None of the Indenture Trustee, the
Indenture Administrator or the Owner Trustee shall be under any obligation to
confirm or reconcile the information provided pursuant to Section 4.9(a)(iv).

SECTION 4.10

Annual Statement as to Compliance; Notice of Default.  (a)  The Servicer shall
deliver to the Owner Trustee, the Letter of Credit Provider, the Indenture
Administrator, the Indenture Trustee, and the Indenture Administrator, on or
before November 30 of each year beginning November 30, 2006, an Officer’s
Certificate, dated as of the preceding September 30, stating that (i) a review
of the activities of the Servicer during the preceding 12-month period (or, for
the initial report, for such longer period or shorter period as shall have
elapsed from the date of issuance of the Notes) and of its performance under
this Agreement has been made under such officer’s supervision and (ii) to the
best of such officer’s knowledge, based on such review, the Servicer has
fulfilled all its obligations under this Agreement throughout such year or, if
there has been a default in the fulfillment of any such obligation, specifying
each such default known to such officers and the nature and status thereof.  The
Indenture Administrator shall send a copy of such certificate and the report
referred to in Section 4.11 to the Rating Agencies.  A copy of such certificate
and the report referred to in Section 4.11 may be obtained by any
Certificateholder by a request in writing to the Owner Trustee addressed to the
Corporate Trust Office or by any Noteholder by a request in writing to the
Indenture Trustee addressed to the Corporate Trust Office or the Indenture
Administrator.  Upon the telephone request of the Owner Trustee, the Indenture
Administrator will promptly furnish the Owner Trustee a list of Noteholders as
of the date specified by the Owner Trustee.  Each Noteholder, by its acceptance
of a Note, shall be deemed to agree that the Indenture Administrator shall be
under no liability for providing the list of Noteholders to the Owner Trustee as
described in the immediately preceding sentence.

(b)

The Servicer shall deliver to the Owner Trustee, the Indenture Trustee,
Indenture Administrator, the Letter of Credit Provider and the Rating Agencies,
promptly after having obtained knowledge thereof, but in no event later than
five Business Days thereafter, written notice in an Officer’s Certificate of any
event which with the giving of notice or lapse of time, or both, would become a
Servicer Default under Section 8.1(a) or (b).

SECTION 4.11

Annual Independent Certified Public Accountants’ Report.  The Servicer shall
cause a firm of independent certified public accountants, which may also render
other services to the Servicer or the Depositor, to deliver to the Depositor,
the Owner Trustee, the Letter of Credit Provider, the Indenture Trustee and the
Indenture Administrator on or before November 30 of each year beginning
November 30, 2006 an agreed-upon procedures report addressed to the Servicer,
the Depositor, the Owner Trustee, the Indenture Trustee and the Indenture
Administrator and each Rating Agency, expressing a summary of findings, (based
on certain procedures performed on the documents, records and accounting records
that such accountants considered appropriate under the circumstances) relating
to the servicing of the Receivables, or the administration of the Receivables
and of the Trust, as the case may be, during the preceding year ended
September 30 (or, for the initial report, for such longer period or shorter
period as shall have elapsed from the date of issuance of the Notes), and that,
on the basis of the accounting and auditing procedures considered appropriate
under the circumstances, such firm is of the opinion that such servicing or
administration was conducted in compliance with the terms of this Agreement,
except for (i) such exceptions as such firm shall believe to be immaterial and
(ii) such other exceptions as shall be set forth in such report.

Such report will also indicate that the firm is independent of the Servicer
within the meaning of the Code of Professional Ethics of the American Institute
of Certified Public Accountants.

SECTION 4.12

Access to Certain Documentation and Information Regarding Receivables.  The
Servicer shall provide to representatives of the Indenture Trustee, the Owner
Trustee and the Indenture Administrator reasonable access to the Receivable
Files.  The Servicer shall provide to the Certificateholders and Noteholders
access to the Receivable Files in such cases where the Certificateholders or
Noteholders shall be required by applicable statutes or regulations to review
such documentation as demonstrated by evidence satisfactory to the Servicer in
its reasonable judgment.  Access shall be afforded without charge, but only upon
reasonable request and during the normal business hours at the respective
offices of the Servicer.  Nothing in this Section shall affect the obligation of
the Servicer to observe any applicable law prohibiting disclosure of information
regarding the Obligors and the failure of the Servicer to provide access to
information as a result of such obligation shall not constitute a breach of this
Section.

SECTION 4.13

Servicer Expenses.  The Servicer shall be required to pay all expenses incurred
by it in connection with its activities hereunder and under any of the Basic
Documents, including fees and disbursements of independent accountants, taxes
imposed on the Servicer and expenses incurred in connection with distributions
and reports to Certificateholders and Noteholders.

SECTION 4.14

Appointment of Subservicer.  The Servicer may at any time appoint a subservicer
to perform all or any portion of its obligations as Servicer hereunder;
provided, however, that the Servicer shall remain obligated and be liable to the
Issuer, the Owner Trustee, the Indenture Trustee, the Indenture Administrator,
the Certificateholders and the Noteholders for the servicing and administering
of the Receivables in accordance with the provisions hereof without diminution
of such obligation and liability by virtue of the appointment of such
subservicer and to the same extent and under the same terms and conditions as if
the Servicer alone were servicing and administering the Receivables.  The fees
and expenses of the subservicer shall be as agreed between the Servicer and its
subservicer from time to time and none of the Issuer, the Owner Trustee, the
Indenture Trustee, the Indenture Administrator, the Certificateholders or the
Noteholders shall have any responsibility therefor.

SECTION 4.15

Obligations under Basic Documents.  (a)  The Servicer shall perform all of its
obligations under the Basic Documents.

(b)

The Servicer shall notify the Certificateholders in writing of any appointment
of a successor Note Registrar, Certificate Paying Agent or Certificate Registrar
within five Business Days thereof.

SECTION 4.16

Reports to the Rating Agencies.  The Servicer shall deliver to each Rating
Agency a copy of all reports or notices furnished or delivered pursuant to this
Article and a copy of any amendments, supplements or modifications to this
Agreement and any other information reasonably requested by such Rating Agency
to monitor this transaction.

ARTICLE V

Distributions;
Statements to Certificateholders and Noteholders

SECTION 5.1

Establishment of Trust Accounts.  

(a)

(i)  The Servicer, for the benefit of the Indenture Administrator as an agent of
the Indenture Trustee and the Indenture Trustee on behalf of the Noteholders,
the Owner Trustee on behalf of the Certificateholders, shall establish and
maintain in the name of the Indenture Collateral Agent an Eligible Deposit
Account (the “Collection Account”), bearing a designation clearly indicating
that the funds deposited therein are held on behalf of the Noteholders, the
Owner Trustee on behalf of the Certificateholders.  Investment Earnings on funds
in the Collection Account (excluding Investment Earnings with respect to the two
days prior to such Distribution Date) shall be paid to the Servicer.

(ii)

The Servicer, for the benefit of the Indenture Administrator as an agent of the
Indenture Trustee, on behalf of the Noteholders, shall establish and maintain in
the name of the Indenture Collateral Agent an Eligible Deposit Account (the
“Note Distribution Account”), bearing a designation clearly indicating that the
funds deposited therein are held on behalf of the Noteholders.  The Note
Distribution Account shall initially be established with the Indenture
Administrator.  

(iii)

The Servicer, for the benefit of the Indenture Administrator as an agent of the
Indenture Trustee on behalf of the Noteholders, the Owner Trustee on behalf of
the Certificateholders, shall establish and maintain in the name of the
Indenture Collateral Agent a sub-account of the Note Distribution Account (the
“Principal Distribution Account”), bearing a designation clearly indicating that
the funds deposited therein are held for the benefit of the Noteholders.

(b)

Funds on deposit in the Collection Account, the Note Distribution Account and
the Spread Account (collectively, the “Trust Accounts”) and the Certificate
Distribution Account shall be invested by the Indenture Administrator with
respect to Trust Accounts and by the Owner Trustee with respect to the
Certificate Distribution Account (or any custodian with respect to funds on
deposit in any such account) in Eligible Investments selected in writing by the
Servicer (pursuant to standing instructions or otherwise); provided, however, it
is understood and agreed that neither the Indenture Administrator nor the Owner
Trustee shall be liable for any loss arising from such investment in Eligible
Investments.  All such Eligible Investments shall be held by or on behalf of the
Indenture Administrator or the Owner Trustee, as applicable, for the benefit of
the Noteholders and/or the Certificateholders, as applicable.  Other than as
permitted by the Rating Agencies, funds on deposit in the Collection Account,
the Note Distribution Account and the Certificate Distribution Account shall be
invested in Eligible Investments that will mature so that such funds will be
available at the close of business on the Business Day immediately preceding the
Distribution Date next succeeding the date of such investment.  Funds deposited
in a Trust Account or the Certificate Distribution Account on the day
immediately preceding a Distribution Date upon the maturity of any Eligible
Investments are not required to be invested overnight.

(c)

(i)

The Indenture Collateral Agent shall possess all right, title and interest in
all funds on deposit from time to time in the Trust Accounts and in all proceeds
thereof (excluding all Investment Earnings on the Collection Account) and all
such funds, investments, proceeds and income shall be part of the Owner Trust
Estate.  Except as otherwise provided herein, the Trust Accounts shall be under
the sole dominion and control of the Indenture Administrator or the Owner
Trustee on behalf of the Indenture Collateral Agent for the benefit of the
Noteholders and the Certificateholders, as the case may be.  If, at any time,
any of the Trust Accounts or the Certificate Distribution Account ceases to be
an Eligible Deposit Account, the Indenture Administrator (or the Servicer on its
behalf) or the Owner Trustee, as applicable, shall within 10 Business Days (or
such longer period as to which each Rating Agency may consent) establish a new
Trust Account or a new Certificate Distribution Account, as applicable, as an
Eligible Deposit Account and shall transfer any cash and/or any investments to
such new Trust Account or a new Certificate Distribution Account, as applicable.
 In connection with the foregoing, the Servicer agrees that, in the event that
any of the Trust Accounts are not accounts with the Indenture Administrator, the
Servicer shall notify a Trust Officer of the Indenture Trustee in writing
promptly upon any of such Trust Accounts ceasing to be an Eligible Deposit
Account.

(ii)

With respect to the Trust Account Property, the Indenture Administrator, and
with respect to the Certificate Distribution Account, the Issuer agrees, by its
respective acceptance hereof, that:

A.

any Trust Account Property or any property in the Certificate Distribution
Account that is held in deposit accounts shall be held solely in Eligible
Deposit Accounts subject to the penultimate sentence of Section 5.1(c)(i); and,
except as otherwise provided herein, each such Eligible Deposit Account shall be
subject to the exclusive custody and control of the Indenture Administrator with
respect to the Trust Accounts and the Issuer with respect to the Certificate
Distribution Account, and the Indenture Administrator or the Issuer, as
applicable, shall have sole signature authority with respect thereto;

B.

any Trust Account Property shall be Delivered to the Indenture Administrator in
accordance with the definition of “Delivery” and shall be held, pending maturity
or disposition, solely by the Indenture Administrator or such other Person
acting solely for the Indenture Administrator as required for Delivery; and

C.

in the event that the Indenture Administrator has or subsequently obtains by
agreement, operation of law or otherwise a security interest in the Trust
Accounts or any security entitlement credited thereto, the Indenture
Administrator hereby agrees that such security interest shall be subordinate to
the security interest of the Indenture Administrator.  The financial assets and
other items deposited to the Trust Accounts will not be subject to deduction,
set-off, banker’s lien, or any other right in favor of any person (except that
the Indenture Administrator may set off the face amount of any checks which have
been credited to the Trust Accounts but are subsequently returned unpaid because
of uncollected or insufficient funds).

(d)

The Servicer shall have the power to instruct the Indenture Administrator, in
writing, to make withdrawals and payments from the Trust Accounts for the
purpose of permitting the Servicer or the Issuer to carry out its respective
duties hereunder or permitting the Indenture Trustee and the Indenture
Administrator to carry out their respective duties under the Indenture.

(e)

The Servicer shall on or prior to each Distribution Date transfer from the
Collection Account to the Spread Account all amounts constituting a part of the
Supplemental Servicing Fee not retained by the Servicer pursuant to Section 4.8.

SECTION 5.2

Collections.  (a)  The Servicer shall remit within two Business Days of receipt
thereof to the Collection Account all payments by or on behalf of the Obligors
with respect to the Receivables (other than Purchased Receivables) and all Net
Liquidation Proceeds, both as collected during the Monthly Period less any
payments owed thereon to the Servicer.  Notwithstanding the foregoing, for so
long as (i) Franklin Capital remains the Servicer, (ii) no Servicer Default
shall have occurred and be continuing, (iii) the Servicer’s (or if the Servicer
is Franklin Capital, and the Representative has entered into an agreement,
guaranty, surety or other arrangement backing Franklin Capital’s obligations
acceptable to the Rating Agencies, then the Representative’s) short term
obligations are rated at least “A-1” by Standard & Poor’s and “Prime-1” by
Moody’s and (iv) the Rating Agency Condition shall have been satisfied (and any
conditions or limitations imposed by the Rating Agencies in connection therewith
are complied with), the Servicer may remit such collections with respect to the
preceding calendar month to the Collection Account on the second Business Day
immediately preceding the related Distribution Date.  If, however, one of the
conditions in clauses (i) through (iv) of the preceding sentence is not
satisfied, then the Servicer shall remit such collections with respect to the
preceding calendar month to the Collection Account within two Business Days of
receipt thereof or, if the Servicer has already held such collections for two
Business Days, it shall remit such collections to the Collection Account
immediately.  Pending deposit thereof into the Collection Account, the Servicer
may use or invest collections at its own risk and for its own benefit and need
not segregate collections from its own funds.  For purposes of this Article V
the phrase “payments by or on behalf of Obligors” shall mean payments made with
respect to the Receivables by Persons other than the Servicer or the Depositor.

(b)

The Servicer will be entitled to be reimbursed from amounts on deposit in the
Collection Account with respect to a Monthly Period for amounts previously
deposited in the Collection Account but later determined by the Servicer to have
resulted from mistaken deposits or postings or checks returned for insufficient
funds.  The amount to be reimbursed hereunder shall be paid to the Servicer on
the related Distribution Date pursuant to Section 5.6(a)(i) upon certification
by the Servicer of such amounts and the provision of such information to the
Indenture Trustee and the Indenture Administrator.

SECTION 5.3

Application of Collections.  All collections for the Monthly Period shall be
applied by the Servicer as follows:

With respect to each Receivable (other than a Purchased Receivable), payments by
or on behalf of the Obligor (other than Supplemental Servicing Fees with respect
to such Receivable, to the extent collected), shall be applied to interest and
principal in accordance with the Simple Interest Method.

SECTION 5.4

Letter of Credit.  (a)  In the event that the Servicer’s Certificate with
respect to any Determination Date shall state that a Letter of Credit Draw
Amount is to be drawn on the Letter of Credit, then on the Letter of Credit Draw
Amount Claim Date immediately preceding such Distribution Date, the Indenture
Trustee, based solely on the information provided in the Servicer’s Certificate,
shall deliver to the Indenture Collateral Agent, the Indenture Administrator,
the Owner Trustee, the Letter of Credit Provider and the Servicer, by hand
delivery or facsimile transmission, a written certificate (a “Letter of Credit
Demand”) in accordance with the terms of the Letter of Credit specifying the
Letter of Credit Draw Amount for such Distribution Date.

(b)

In the event that a Letter of Credit Draw Amount Claim Date occurs as a result
of clause (2), (3) or (4) of the definition thereof then on the applicable
Letter of Credit Draw Amount Claim Date, the Indenture Trustee shall deliver to
the Indenture Collateral Agent, Indenture Administrator, the Owner Trustee, the
Letter of Credit Provider and the Servicer, by hand delivery or facsimile
transmission, a Letter of Credit Demand in accordance with the terms of the
Letter of Credit specifying the applicable Letter of Credit Draw Amount.

(c)

Upon the occurrence of a Moody's Down-Grade or an S&P Down-Grade, the Servicer
shall send a Moody's Down-Grade Notice or an S&P Down-Grade Notice within one
Business Day, as applicable, to the Indenture Trustee.

(d)

Promptly upon learning (1) of a Moody's Down-Grade or an S&P Down-Grade, (2)
that the Letter of Credit Provider is not extending the Letter of Credit Stated
Termination Date or (3) that the Letter of Credit Provider seeks to recover
reimbursement for increased costs, taxes or similar amounts, the Servicer shall
seek to locate a replacement Letter of Credit Provider under the terms of the
existing Letter of Credit. First, the Servicer shall solicit indications of
interest from the entities that it understands are likely candidates to enter
into an agreement identical to the Letter of Credit. Second, it shall confirm
that any interested parties are Eligible Letter of Credit Banks. Third, it shall
show the interested parties the Letter of Credit. Fourth, it shall request the
Indenture Trustee to enter into a replacement Letter of Credit with one of the
interested parties identified as an Eligible Letter of Credit Bank willing to
agree to the identical terms as the Letter of Credit.

(e)

In the event that there is a Letter of Credit Reduction Amount with respect to
any Distribution Date, the Indenture Trustee shall deliver to the Indenture
Collateral Agent, the Indenture Administrator, the Owner Trustee, the Letter of
Credit Provider and the Servicer, by hand delivery or facsimile transmission, a
written certificate in accordance with the terms of the Letter of Credit
specifying the applicable Letter of Credit Draw Amount.

(f)

Any Letter of Credit Demand shall be delivered by 1:00 p.m., New York City time,
on the related Letter of Credit Draw Amount Claim Date.  The amounts distributed
to the Indenture Administrator pursuant to (i) clause (1) of the definition of
Letter of Credit Draw Amount under a Letter of Credit Demand shall be deposited
by the Indenture Administrator into the Note Distribution Account and
(ii) clause (2) of the definition of Letter of Credit Draw Amount under a Letter
of Credit Demand shall be deposited by the Indenture Administrator into the
Spread Account.

SECTION 5.5

Additional Deposits.  The Servicer, the Depositor, and the Representative, as
applicable, shall deposit or cause to be deposited in the Collection Account on
the second Business Day immediately prior to the Distribution Date following the
date on which such obligations are due the aggregate Purchase Amount with
respect to Purchased Receivables.  The Indenture Administrator, in accordance
with the written instructions of the Servicer, shall, on each Distribution Date
make a withdrawal from the Spread Account (i) first, in an amount equal to the
Spread Account Transfer Amount and (ii) second, in an amount equal to the Spread
Account Excess Amount for such Distribution Date.

SECTION 5.6

Distributions.  (a)  On each Distribution Date, the Indenture Administrator
shall (based solely on the information contained in the Servicer’s Certificate
delivered with respect to the related Determination Date) distribute from
Available Funds the following amounts in the following order of priority:

(i)

to the Servicer, the Base Servicing Fee for the related Monthly Period, any
amounts constituting the Base Servicing Fee for previous Monthly Periods which
have not been paid and any amounts specified in Section 5.2(b), to the extent
the Servicer has not reimbursed itself in respect of such amounts pursuant to
Section 5.9;

(ii)

to the Letter of Credit Provider, the Letter of Credit Commitment Fee for such
Distribution Date;

(iii)

to the Note Distribution Account, the Class A Noteholders’ Interest
Distributable Amount;

(iv)

to the Principal Distribution Account, the First Priority Principal Distribution
Amount;

(v)

to the Note Distribution Account, the Class B Noteholders’ Interest
Distributable Amount;

(vi)

to the Principal Distribution Account, the Second Priority Principal
Distribution Amount;

(vii)

to the Note Distribution Account, the Class C Noteholders’ Interest
Distributable Amount;

(viii)

to the Principal Distribution Account, the Regular Principal Distribution
Amount;

(ix)

to the Spread Account, the Spread Account Deposit Amount;

(x)

to the Servicer, the Additional Servicing Fee for the related Monthly Period and
any overdue Additional Servicing Fees;

(xi)

to the Letter of Credit Provider, to the extent of available funds, all
outstanding fees, expenses and indemnification not previously paid to it by the
Servicer as well as any Repayment Amount, as defined in the Letter of Credit
Reimbursement Agreement, not previously paid by the Representative;

(xii)

pro rata, to the Indenture Trustee, the Owner Trustee, the Indenture Collateral
Agent and the Indenture Administrator to the extent of available funds, all
outstanding fees, expenses and indemnification not previously paid to them by
the Servicer; and

(xiii)

to the Certificate Distribution Account for distribution to the
Certificateholders or their designees, any remaining funds.

provided, however, that, following an acceleration of the Notes pursuant to
Section 5.2 of the Indenture (and the related declaration of acceleration has
not been rescinded or annulled) or the receipt of Insolvency Proceeds, amounts
will be distributed pursuant to Section 5.6 of the Indenture instead of pursuant
to this Section.  Notwithstanding item (x) above, for so long as the Servicer
and/or its affiliates are the owners of the Certificates, amounts to be remitted
pursuant to such item (x) to the Certificate Distribution Account may instead be
distributed directly to the Certificateholders by the Servicer.

(b)

In the event that the Collection Account is maintained with an institution other
than the Indenture Collateral Agent, the Servicer shall instruct and cause such
institution to make all deposits and distributions pursuant to Section 5.6(a) on
the related Distribution Date.

SECTION 5.7

Spread Account.  (a) The Servicer, for the benefit of the Indenture
Administrator as an agent of the Indenture Trustee, on behalf of the Noteholders
and the Letter of Credit Provider, shall establish and maintain in the name of
the Indenture Collateral Agent an Eligible Deposit Account (the “Spread
Account”), bearing a designation clearly indicating that the funds deposited
therein are held on behalf of the Noteholders and the Letter of Credit Provider.
 The Spread Account shall initially be established with the Indenture
Administrator as an agent of the Indenture Trustee.  

(b)

Investment earnings attributable to the Spread Account Property and proceeds
therefrom shall be held by the Indenture Administrator in the Spread Account.

SECTION 5.8

Statements to Certificateholders and Noteholders.  On or prior to each
Determination Date, the Servicer shall provide to the Indenture Trustee and the
Indenture Administrator (with a copy to the Letter of Credit Provider and the
Rating Agencies) for the Indenture Administrator to forward to each Noteholder
of record, to each Paying Agent, if any, and to the Owner Trustee for the Owner
Trustee to forward to each Certificateholder of record, a statement in the form
of Exhibit C, which shall include the following information with respect to
distributions on the related Distribution Date as to the Notes and the
Certificates to the extent applicable:

(i)

the amount of such distribution allocable to principal of each Class of Notes;

(ii)

the amount of such distribution allocable to interest on or with respect to each
Class of Notes;

(iii)

the Pool Balance as of the close of business on the last day of the preceding
Monthly Period;

(iv)

the aggregate outstanding principal amount of each Class of the Notes and the
Note Pool Factor for each such Class, after giving effect to payments allocated
to principal reported under (i) above;

(v)

the amount of the Servicing Fee paid to the Servicer with respect to the related
Monthly Period and/or due but unpaid with respect to such Monthly Period or
prior Monthly Periods, as the case may be;

(vi)

the Noteholders’ Interest Carryover Shortfall;

(vii)

the amount of the aggregate Realized Losses, if any, for the related Monthly
Period;

(viii)

the aggregate Purchase Amounts for Receivables, if any, that were repurchased in
such period;

(ix)

the amounts which were collected by the Servicer;

(x)

the aggregate amount which was received by the Trust from the Servicer;

(xi)

delinquency information relating to Receivables which are 30, 60 or 90 days
delinquent;

(xii)

the Spread Account Transfer Amount, the Spread Account Excess Amount and the
amount on deposit in the Spread Account before the Distribution Date;

(xiii)

the Letter of Credit Draw Amount;

(xiv)

the Letter of Credit Commitment Fee paid to the Letter of Credit Provider;

(xv)

the Letter of Credit Available Amount;

(xvi)

the Letter of Credit Reduction Amount;

(xvii)

the Credit Enhancement Target Amount;

(xviii)

the Specified Spread Account Balance;

(xix)

the Spread Account Deposit Amount;

(xx)

the Total Required Payment;

(xxi)

the aggregate amount distributed to the Certificateholders; and

(xxii)

the amounts on deposit and the amounts required to be on deposit in the Spread
Account on such Distribution Date, before and after giving effect to deposits
thereto and withdrawals therefrom to be made in respect of such Distribution
Date.

Each amount set forth pursuant to paragraph (i), (ii), (vi), (ix) and (x) above
shall be expressed as a dollar amount per $1,000 of the initial principal
balance of the Notes (or Class thereof).

On each Determination Date, the Servicer shall also provide to the Indenture
Trustee and the Indenture Administrator the information necessary to fill out
each Letter of Credit Demand.

SECTION 5.9

Net Deposits.  As an administrative convenience, unless the Servicer is required
to remit collections within two Business Days of receipt thereof, the Servicer
will be permitted to make the deposit of collections on the Receivables and
Purchase Amounts for or with respect to each Monthly Period net of distributions
to be made to the Servicer with respect to such Monthly Period.  The Servicer,
however, will account to the Owner Trustee, the Indenture Trustee, the Indenture
Administrator, the Indenture Collateral Agent, the Noteholders and the
Certificateholders as if all deposits, distributions and transfers were made
individually.

SECTION 5.10

Control of Trust Accounts and Spread Account.

(a)

The Indenture Administrator hereby expressly agrees with the Indenture Trustee
and the Indenture Collateral Agent that all matters relating to the Trust
Accounts (collectively, the “Controlled Accounts”) shall be governed by the laws
of the State of New York.  Amounts held from time to time in the Trust Accounts
will continue to be held by the Indenture Administrator for the benefit of the
Indenture Collateral Agent, for the benefit of the Noteholders and the
Certificateholders and, if applicable, the Letter of Credit Provider.  Citibank,
N.A. hereby accepts such appointment as Indenture Administrator.  If at any time
any of the Controlled Accounts are moved to another institution, which move
shall only be allowed in accordance with Section 5.1(d) of this Agreement, such
institution shall be appointed the Indenture Administrator.

(b)

With respect to the Trust Account Property credited to the Trust Accounts or any
property credited to the Spread Account (the “Spread Account Property” and
together with the Trust Account Property, the “Controlled Property”), the
Indenture Administrator agrees that:

(i)

with respect to any Controlled Property that is held in deposit accounts, each
such deposit account shall be subject to the exclusive custody and control of
the Indenture Administrator, and the Indenture Administrator shall have sole
signature authority with respect thereto;

(ii)

the sole assets permitted in the Controlled Accounts shall be those as the
Indenture Administrator agrees to treat as Financial Assets; and

(iii)

any such Controlled Property that is, or is treated as, a Financial Asset shall
be physically delivered (accompanied by any required endorsements) to, or
credited to an account in the name of, the Indenture Administrator or other
eligible institution maintaining any Controlled Account in accordance with the
Indenture Administrator’s customary procedures such that the Indenture
Administrator or such other institution establishes a Security Entitlement in
favor of the Indenture Collateral Agent with respect thereto over which the
Indenture Administrator or such other institution has Control.

(c)

The Indenture Administrator hereby confirms that (i) each Controlled Account is
an account to which Financial Assets are or may be credited, and the Indenture
Administrator shall, subject to the terms of this Agreement, treat the Indenture
Trustee and the Indenture Collateral Agent as entitled to exercise the rights
that comprise any Financial Asset credited to any Controlled Account, (ii) all
Controlled Property in respect of any Controlled Account will be promptly
credited by the Indenture Administrator to such account, and (iii) all
securities or other property underlying any Financial Assets credited to any
Controlled Account shall be registered in the name of the Indenture
Administrator, endorsed to the Indenture Administrator or in blank or credited
to another securities account maintained in the name of the Indenture
Administrator and in no case will any Financial Asset credited to any Controlled
Account be registered in the name of the Servicer, the Depositor or the Issuer,
payable to the order of the Servicer, the Depositor or the Issuer or specially
endorsed to the Servicer, the Depositor or the Issuer, except to the extent the
foregoing have been specially endorsed to the Indenture Administrator or in
blank.

(d)

The Indenture Administrator hereby agrees that each item of property (whether
investment property, security, instrument, any Eligible Investment or cash)
credited to any Controlled Account shall be treated as a Financial Asset.

(e)

If at any time the Indenture Administrator shall receive an Entitlement Order
from the Indenture Trustee or the Indenture Collateral Agent, the Indenture
Administrator shall comply with such Entitlement Order without further consent
by the Servicer, the Depositor, the Issuer or any other Person.

(f)

In the event that the Indenture Administrator has obtained or subsequently
obtains by agreement, operation of law or otherwise a security interest in any
Controlled Account or any Financial Asset credited thereto, the Indenture
Administrator hereby agrees that such security interest shall be subordinate to
the security interest of the Indenture Trustee.  The Financial Assets credited
to the Controlled Accounts will not be subject to deduction, setoff, banker’s
lien, or any other right in favor of any Person other than the Indenture Trustee
and the Indenture Collateral Agent (except that the Indenture Administrator may
setoff (i) all amounts due to it in respect of its customary fees and expenses
for the routine maintenance and operation of the Controlled Accounts, and (ii)
the face amount of any checks which have been credited to any Controlled Account
but are subsequently returned unpaid because of uncollected or insufficient
funds).

(g)

There are no other agreements entered into between the Indenture Administrator
in such capacity and the Servicer, the Depositor or the Issuer with respect to
any Controlled Account.  In the event of any conflict with respect to any
Controlled Account between this Agreement (or any provision of this Agreement)
and any other agreement now existing or hereafter entered into, the terms of
this Agreement shall prevail.

(h)

The rights and powers granted under the Indenture and herein to the Indenture
Trustee and the Indenture Collateral Agent have been granted in order to perfect
its security interest in the Controlled Accounts and the Security Entitlements
to the Financial Assets credited thereto, and are powers coupled with an
interest and will neither be affected by the bankruptcy of the Servicer, the
Depositor, or the Issuer nor by the lapse of time.  The obligations of the
Indenture Administrator hereunder shall continue in effect until the security
interest of the Indenture Trustee and the Indenture Collateral Agent in the
Controlled Accounts, and in such Security Entitlements, has been terminated
pursuant to the terms of this Agreement and the Indenture Trustee or the
Indenture Collateral Agent has notified the Indenture Administrator of such
termination in writing.

(i)

Notwithstanding anything else contained herein, the Depositor and the Issuer
agree that the Controlled Accounts will be established only with the Indenture
Administrator or another institution meeting the requirements of this Section,
which by acceptance of its appointment as Indenture Administrator agrees
substantially as follows:  (1) it will comply with Entitlement Orders related to
the Controlled Accounts issued by the Indenture Collateral Agent without further
consent by the Servicer, the Depositor, or the Issuer; (2) until discharge of
the Indenture, it will not enter into any other agreement related to such
accounts pursuant to which it agrees to comply with Entitlement Orders of any
Person other than the Indenture Collateral Agent; and (3) all assets delivered
or credited to it in connection with such accounts and all investments thereof
will be promptly credited to the applicable account.

(j)

None of the Indenture Administrator or any director, officer, employee or agent
of the Indenture Administrator shall be under any liability to the Indenture
Collateral Agent or the Noteholders or the Certificateholders for any action
taken, or not taken, in good faith pursuant to this Agreement, or for errors in
judgment; provided, however, that this provision shall not protect the Indenture
Administrator against any liability to the Indenture Collateral Agent or the
Noteholders or the Certificateholders which would otherwise be imposed by reason
of the Indenture Administrator’s willful misconduct, bad faith or negligence in
the performance of its obligations or duties hereunder.  The Indenture
Administrator and any director, officer, employee or agent of the Indenture
Administrator may rely in good faith on any document of any kind which, prima
facie, is properly executed and submitted by any Person respecting any matters
arising hereunder.  The Indenture Administrator shall be under no duty to
inquire into or investigate the validity, accuracy or content of such document.
 The Issuer shall indemnify the Indenture Administrator for and hold it harmless
against any loss, liability or expense arising out of or in connection with this
Agreement and carrying out its duties hereunder, including the costs and
expenses of defending itself against any claim of liability, except in those
cases where the Indenture Administrator has been guilty of willful misconduct,
bad faith or negligence.  The foregoing indemnification shall survive any
termination of this Agreement.

ARTICLE VI

The Depositor

SECTION 6.1

Representations of the Depositor.  The Depositor makes the following
representations.  The representations speak as of the execution and delivery of
this Agreement and as of the Closing Date, (unless another date or time period
is otherwise specified or indicated in the particular representation or
warranty), and shall survive the sale to the Issuer and the pledge thereof to
the Indenture Collateral Agent pursuant to the Indenture.

(a)

Organization and Good Standing.  The Depositor is duly organized and validly
existing as a Delaware limited liability company with power and authority to own
its properties and to conduct its business as such properties are currently
owned and such business is presently conducted, and had at all relevant times,
and has, the power, authority and legal right to acquire and own the
Receivables.

(b)

Due Qualification.  The Depositor is duly qualified to do business as a limited
liability company in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of property,
including the Receivables, or the conduct of its business shall require such
qualifications.

(c)

Power and Authority of the Depositor.  The Depositor has the power and authority
to execute and deliver this Agreement and to perform its obligations under each
of the Basic Documents to which the Depositor is a party; the Depositor has full
power and authority to sell and assign the property to be sold and assigned to
and deposited with the Issuer and the Depositor has duly authorized such sale
and assignment to the Issuer by all necessary action; and the execution,
delivery and performance of each of the Basic Documents to which the Depositor
is a party has been duly authorized by the Depositor by all necessary action.

(d)

Binding Obligation.  This Agreement and each of the Basic Documents to which the
Depositor is a party constitute legal, valid and binding obligations of the
Depositor, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, moratorium, fraudulent conveyance, reorganization and
similar laws now or hereafter in effect relating to creditors’ rights generally
and subject to general principles of equity (whether applied in a proceeding at
law or in equity).

(e)

No Violation.  The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not result in any breach of
any of the terms and provisions of, nor constitute (with or without notice or
lapse of time or both) a default under, the certificate of formation or limited
liability company agreement of the Depositor, or any indenture, agreement or
other instrument to which the Depositor is a party or by which it is bound; nor
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement or other instrument
(other than pursuant to the Basic Documents); nor violate any law or, to the
best of its knowledge, any order, rule or regulation applicable to the Depositor
of any court or of any federal or state regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Depositor or
its properties.

(f)

No Proceedings.  There are no proceedings or investigations pending against the
Depositor or, to its best knowledge, threatened against the Depositor, before
any court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Depositor or its properties:
 (i) asserting the invalidity of this Agreement or any of the Basic Documents,
the Notes or the Certificates, (ii) seeking to prevent the issuance of the Notes
or the Certificates or the consummation of any of the transactions contemplated
by this Agreement or any of the Basic Documents, (iii) seeking any determination
or ruling that could reasonably be expected to have a material and adverse
effect on the performance by the Depositor of its obligations under, or the
validity or enforceability of, the Basic Documents, the Notes or the
Certificates or (iv) that might adversely affect the federal income tax
attributes of the Issuer, the Notes or the Certificates.

(g)

All Consents.  All authorizations, consents, orders or approvals of or
registrations or declarations with any court, regulatory body, administrative
agency or other government instrumentality required to be obtained, effected or
given by the Depositor in connection with the execution and delivery by the
Depositor of this Agreement or any of the Basic Documents to which it is a party
and the performance by the Depositor of the transactions contemplated by this
Agreement or any of the Basic Documents to which it is a party, have been duly
obtained, effected or given and are in full force and effect, except where
failure to obtain the same would not have a material and adverse effect upon the
rights of the Issuer, the Noteholders or the Certificateholders.

(h)

Chief Executive Office.  The chief executive office of the Depositor is at 47
West 200 South, Suite 500, Salt Lake City, Utah 84101.

SECTION 6.2

Corporate Existence.  (a)  During the term of this Agreement, the Depositor will
keep in full force and effect its existence, rights and franchises as a limited
liability company under the laws of the jurisdiction of its formation and will
obtain and preserve its qualification to do business in each jurisdiction in
which such qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the Basic Documents and each other instrument
or agreement necessary or appropriate to the proper administration of this
Agreement and the transactions contemplated hereby.

(b)

During the term of this Agreement, the Depositor shall observe the applicable
legal requirements for the recognition of the Depositor as a legal entity
separate and apart from its Affiliates, including as follows:

(i)

the Depositor shall maintain records and books of account separate from those of
its Affiliates;

(ii)

except as otherwise provided in this Agreement, the Depositor shall not
commingle its assets and funds with those of its Affiliates;

(iii)

the Depositor shall hold such appropriate meetings of its members as are
necessary to authorize all the Depositor’s actions required by law to be
authorized by the members, shall keep minutes of such meetings and of meetings
of its stockholder(s) and observe all other customary formalities (and any
successor Depositor not a corporation shall observe similar procedures in
accordance with its governing documents and applicable law);

(iv)

the Depositor shall at all times hold itself out to the public under the
Depositor’s own name as a legal entity separate and distinct from its
Affiliates; and

(v)

all transactions and dealings between the Depositor and its Affiliates will be
conducted on an arm’s-length basis.

SECTION 6.3

Liability of Depositor; Indemnities.  (a) The Depositor shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Depositor under this Agreement.  Notwithstanding anything set
forth in this Section 6.3, the Depositor shall only be required to indemnify the
parties listed below to the extent of any Available Funds remaining following
distributions made pursuant to clauses (i) through (xi) of Section 5.6(a) (the
“Depositor Indemnification Cap”); provided, however, that if the aggregate
amount of indemnification for which the Depositor would otherwise be required to
indemnify the parties listed below pursuant to this Section 6.3 exceeds the
Depositor Indemnification Cap, the Servicer shall indemnify the parties listed
below for the difference.  In addition, the indemnification provided herein
shall not constitute a claim (as defined in Section 101(5) of the Code) and
recourse against the Depositor.

(a)

The Depositor shall indemnify, defend and hold harmless the Issuer, the Owner
Trustee, the Trust, the Letter of Credit Provider, the Indenture Trustee, the
Indenture Administrator and the Indenture Collateral Agent from and against any
taxes that may at any time be asserted against any such Person with respect to
the transactions contemplated in this Agreement and any of the Basic Documents
(except any income taxes arising out of fees paid to any of them and except any
taxes to which the Owner Trustee, the Indenture Administrator or the Indenture
Trustee may otherwise be subject to), including any sales, gross receipts,
general corporation, tangible personal property, privilege or license taxes
(but, in the case of the Issuer, not including any taxes asserted with respect
to, federal or other income taxes arising out of distributions on the
Certificates and the Notes) and costs and expenses in defending against the
same.

(b)

The Depositor shall indemnify, defend and hold harmless the Issuer, the Owner
Trustee, the Indenture Trustee, the Indenture Administrator, the Letter of
Credit Provider, the Indenture Collateral Agent, and the Noteholders from and
against any loss, liability or expense incurred by reason of (i) the Depositor’s
willful misfeasance, bad faith or negligence in the performance of its duties
under this Agreement or the other Basic Documents, or by reason of reckless
disregard of its obligations and duties under this Agreement and (ii) the
Depositor’s or the Issuer’s violation of Federal or state securities laws in
connection with the offering and sale of the Notes.

(c)

The Depositor shall indemnify, defend and hold harmless the Owner Trustee and
its officers, directors, employees and agents from and against any and all
costs, expenses, losses, claims, damages and liabilities arising out of, or
incurred in connection with the acceptance or performance of the trusts and
duties set forth herein and in the Basic Documents except to the extent that
such cost, expense, loss, claim, damage or liability shall be due to the willful
misfeasance, bad faith or negligence (except for errors in judgment) of the
Owner Trustee.

Indemnification under this Section shall survive the resignation or removal of
the Owner Trustee, the Indenture Trustee, the Letter of Credit Provider,
Indenture Administrator or the Indenture Collateral Agent and the termination of
this Agreement, the Indenture or the Trust Agreement, as applicable, and shall
include reasonable fees and expenses of counsel and other expenses of
litigation.  If the Depositor shall have made any indemnity payments pursuant to
this Section and the Person to or on behalf of whom such payments are made
thereafter shall collect any of such amounts from others, such Person shall
promptly repay such amounts to the Depositor, without interest.

SECTION 6.4

Merger or Consolidation of, or Assumption of the Obligations of, the Depositor.
 Any Person (a) into which the Depositor may be merged or consolidated,
(b) which may result from any merger or consolidation to which the Depositor
shall be a party or (c) which may succeed to the properties and assets of the
Depositor substantially as a whole, which Person in any of the foregoing cases
executes an agreement of assumption to perform every obligation of the Depositor
under this Agreement, shall be the successor to the Depositor hereunder without
the execution or filing of any document or any further act by any of the parties
to this Agreement; provided, however, that (i) immediately after giving effect
to such transaction, no representation or warranty made pursuant to Section 3.1
shall have been breached and no Servicer Default, and no event which, after
notice or lapse of time, or both, would become a Servicer Default shall have
happened and be continuing, (ii) the Depositor shall have delivered to the Owner
Trustee, the Indenture Trustee, the Letter of Credit Provider and the Indenture
Administrator an Officer’s Certificate and an Opinion of Counsel each stating
that such consolidation, merger or succession and such agreement of assumption
comply with this Section and that all conditions precedent, if any, provided for
in this Agreement relating to such transaction have been complied with,
(iii) the Rating Agency Condition shall have been satisfied with respect to such
transaction and (iv) the Depositor shall have delivered to the Owner Trustee,
the Indenture Trustee, the Letter of Credit Provider and the Indenture
Administrator an Opinion of Counsel stating that, in the opinion of such
counsel, either (A) all financing statements and continuation statements and
amendments thereto have been executed and filed that are necessary fully to
preserve and protect the interest of the Owner Trustee and the Indenture
Trustee, respectively, in the Receivables and reciting the details of such
filings or (B) no such action shall be necessary to preserve and protect such
interest.  Notwithstanding anything herein to the contrary, the execution of the
foregoing agreement of assumption and compliance with clauses (i), (ii), (iii)
and (iv) above shall be conditions to the consummation of the transactions
referred to in clauses (a), (b) or (c) above.

SECTION 6.5

Limitation on Liability of Depositor and Others.  The Depositor and any member
or officer or employee or agent of the Depositor may rely in good faith on the
advice of counsel or on any document of any kind, prima facie properly executed
and submitted by any Person respecting any matters arising under any Basic
Document.  The Depositor shall not be under any obligation to appear in,
prosecute or defend any legal action that shall not be incidental to its
obligations under this Agreement, and that in its opinion may involve it in any
expense or liability.

SECTION 6.6

Depositor May Own Certificates or Notes.  The Depositor and any Affiliate
thereof may in its individual or any other capacity become the owner or pledgee
of Certificates or Notes with the same rights as it would have if it were not
the Depositor or an Affiliate thereof, except as expressly provided herein or in
any Basic Document.  Notes or Certificates so owned by the Depositor or such
Affiliate shall have an equal and proportionate benefit under the provisions of
the Basic Documents, without preference, priority, or distinction as among all
of the Notes or Certificates; provided, however, that any Notes or Certificates
owned by the Depositor or any Affiliate thereof, during the time such Notes or
Certificates are owned by them, shall be without voting rights for any purpose
set forth in the Basic Documents.  The Depositor shall notify the Owner Trustee,
the Indenture Trustee, and the Indenture Administrator promptly after it or any
of its Affiliates become the owner of a Certificate or a Note.  The Depositor
hereby notifies the Owner Trustee that immediately following the issuance of the
Certificates it will own all the Certificates.

ARTICLE VII

The Servicer

SECTION 7.1

Representations of Servicer.  Franklin Capital, in its capacity as Servicer on
which the Issuer is deemed to have relied in acquiring the Receivables.  The
representations speak as of the execution and delivery of this Agreement and as
of the Closing Date and shall survive the sale of the Receivables to the Issuer
and the pledge thereof to the Indenture Collateral Agent pursuant to the
Indenture.

(a)

Organization and Good Standing.  Franklin Capital is duly organized and validly
existing as a corporation in good standing under the laws of the state of its
incorporation, with the corporate power and authority to own its properties and
to conduct its business as such properties are currently owned and such business
is presently conducted, and had at all relevant times, and has, the power,
authority and legal right to acquire, own, sell and service the Receivables and
to hold the Receivable Files as custodian.

(b)

Due Qualification.  Franklin Capital is duly qualified to do business and has
obtained all necessary licenses and approvals in all jurisdictions in which the
ownership or lease of property or the conduct of its business (including the
servicing of the Receivables as required by this Agreement) shall require such
qualifications, and was duly qualified and had all licenses in all relevant
jurisdictions required for the origination of the Receivables.

(c)

Power and Authority of the Servicer.  Franklin Capital has the corporate power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder, and the execution, delivery and performance of this
Agreement have been duly authorized by Franklin Capital by all necessary
corporate action.  All authorizations, consents, orders or approvals of or
registrations or declarations with any court, regulatory body, administrative
agency or other government instrumentality required to be obtained, effected or
given by Franklin Capital in connection with the execution and delivery by the
Servicer of this Agreement or any of the Basic Documents to which it is a party
and the performance by the Servicer of the transactions contemplated by this
Agreement or any of the Basic Documents to which it is a party, have been duly
obtained, effected or given and are in full force and effect, except where
failure to obtain the same would not have a material adverse effect upon the
rights of the Issuer or the Noteholders.

(d)

Binding Obligation.  This Agreement constitutes a legal, valid and binding
obligation of Franklin Capital, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, moratorium, fraudulent conveyance,
reorganization and similar laws now or hereafter in effect relating to
creditors’ rights generally, and subject to general principles of equity
(whether applied in a proceeding at law or in equity).

(e)

No Violation.  The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under the articles of incorporation or by-laws of
Franklin Capital, or any indenture, agreement or other instrument to which
Franklin Capital is a party or by which it shall be bound; or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement or other instrument (other than pursuant
to the Basic Documents); or violate any law or, to the best of Franklin
Capital’s knowledge, any order, rule or regulation applicable to Franklin
Capital of any court or of any federal or state regulatory body, administrative
agency or other governmental instrumentality having jurisdiction over Franklin
Capital or its properties.

(f)

No Proceedings.  There are no proceedings or investigations pending against
Franklin Capital, or, to its best knowledge, threatened against Franklin
Capital, before any court, regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over Franklin Capital or its
properties:  (i) asserting the invalidity of this Agreement or any of the Basic
Documents or the Notes, (ii) seeking to prevent the issuance of the Notes or the
consummation of any of the transactions contemplated by this Agreement or any of
the Basic Documents, (iii) seeking any determination or ruling that might
materially and adversely affect the performance by Franklin Capital of its
obligations under, or the validity or enforceability of this Agreement or any of
the Basic Documents or the Notes or (iv) relating to Franklin Capital and which
might adversely affect the federal income tax or ERISA attributes of the Issuer
or the Notes.

SECTION 7.2

Indemnities of Servicer.  (a)  The Servicer shall be liable in accordance
herewith only to the extent of the obligations specifically undertaken by the
Servicer under this Agreement and the representations made by the Servicer
herein.

(b)

The Servicer shall defend, indemnify and hold harmless the Owner Trustee, the
Indenture Trustee, the Trust, the Letter of Credit Provider, the Indenture
Collateral Agent, the Indenture Administrator, the Noteholders and the Depositor
from and against any and all costs, expenses, losses, damages, claims, and
liabilities, arising out of or resulting from the use, ownership or operation by
the Servicer or any Affiliate thereof of a Financed Vehicle.

(c)

The Servicer shall indemnify, defend and hold harmless the Owner Trustee, the
Indenture Trustee, the Depositor, the Trust, the Indenture Collateral Agent, the
Letter of Credit Provider, the Indenture Administrator, their respective
officers, directors, agents and employees and the Noteholders from and against
any and all costs, expenses, losses, claims, damages, and liabilities to the
extent that such costs, expenses, losses, claims, damages, or liabilities arose
out of, or were imposed upon any such Person through, the negligence, willful
misfeasance or bad faith of the Servicer in the performance of its duties under
this Agreement or the other Basic Documents or by reason of reckless disregard
of its obligations and duties under this Agreement.

(d)

The Servicer shall indemnify, defend and hold harmless the Owner Trustee, the
Indenture Trustee, the Letter of Credit Provider, the Indenture Administrator
and the Indenture Collateral Agent and their officers, directors, employees and
agents from and against all costs, expenses, losses, claims, damages and
liabilities arising out of or incurred in connection with the acceptance or
performance of the trusts and duties herein, the Indenture and in the Trust
Agreement, except to the extent that such costs, expenses, losses, claims,
damages or liabilities shall be due to the willful misfeasance, bad faith or
negligence (except for errors in judgment) of the Owner Trustee, the Letter of
Credit Provider, the Indenture Trustee, the Indenture Administrator or the
Indenture Collateral Agent, as applicable.

(e)

The Servicer shall pay, reimburse and indemnify the Indenture Trustee and
Indenture Collateral Agent in accordance with Section 6.7 of the Indenture.

(f)

The Servicer shall pay, reimburse and indemnify the Indenture Administrator in
accordance with Section 6.27 of the Indenture.

For purposes of this Section, in the event of the termination of the rights and
obligations of Franklin Capital (or any successor thereto pursuant to
Section 7.3) as Servicer pursuant to Section 8.1, or a resignation by such
Servicer pursuant to this Agreement, such Servicer shall be deemed to be the
Servicer pending appointment of a successor Servicer (other than the Indenture
Trustee) pursuant to Section 8.2.

Indemnification under this Section shall survive the resignation or removal of
the Owner Trustee, the Indenture Administrator or the Indenture Trustee or the
termination of this Agreement, the Indenture or the Trust Agreement, as
applicable, and shall include reasonable fees and expenses of counsel and
expenses of litigation.  If the Servicer shall have made any indemnity payments
pursuant to this Section and the recipient thereafter collects any of such
amounts from others, such Person shall promptly repay such amounts to the
Servicer, without interest.

SECTION 7.3

Merger or Consolidation of, or Assumption of the Obligations of, the Servicer.
 Any Person (a) into which the Servicer may be merged or consolidated, (b) which
may result from any merger or consolidation to which the Servicer shall be a
party, (c) which may succeed to the properties and assets of the Servicer,
substantially as a whole or (d) with respect to the Servicer’s obligations
hereunder, which is a corporation 50% or more of the voting stock of which is
owned, directly or indirectly, by Franklin Resources, which Person executed an
agreement of assumption to perform every obligation of the Servicer hereunder
shall be the successor to the Servicer under this Agreement without further act
on the part of any of the parties to this Agreement; provided, however, that
(i) immediately after giving effect to such transaction, no Servicer Default and
no event which, after notice or lapse of time, or both, would become a Servicer
Default shall have happened and be continuing, (ii) the Servicer shall have
delivered to the Owner Trustee, the Letter of Credit Provider, the Indenture
Trustee and the Indenture Administrator an Officer’s Certificate and an Opinion
of Counsel each stating that such consolidation, merger or succession and such
agreement of assumption comply with this Section and that all conditions
precedent provided for in this Agreement relating to such transaction have been
complied with, (iii) the Rating Agency Condition shall have been satisfied with
respect to such transaction and (iv) the Servicer shall have delivered to the
Owner Trustee, the Letter of Credit Provider, the Indenture Trustee and the
Indenture Administrator an Opinion of Counsel stating that, in the opinion of
such counsel, either (A) all financing statements and continuation statements
and amendments thereto have been executed and filed that are necessary fully to
preserve and protect the interest of the Owner Trustee and the Indenture
Collateral Agent, respectively, in the Receivables and reciting the details of
such filings or (B) no such action shall be necessary to preserve and protect
such interest.  Notwithstanding anything herein to the contrary, the execution
of the foregoing agreement of assumption and compliance with clauses (i), (ii),
(iii) and (iv) above shall be conditions to the consummation of the transactions
referred to in clause (a), (b), (c) or (d) above.

SECTION 7.4

Limitation on Liability of the Servicer and Others.  Neither the Servicer nor
any of its directors, officers, employees or agents shall be under any liability
to the Issuer, the Noteholders or the Certificateholders, except as provided
under this Agreement, for any action taken or for refraining from the taking of
any action pursuant to this Agreement or for errors in judgment; provided,
however, that this provision shall not protect the Servicer or any such person
against any liability that would otherwise be imposed by reason of willful
misfeasance, bad faith or negligence (except for errors in judgment) in the
performance of duties or by reason of reckless disregard of obligations and
duties under this Agreement.  The Servicer or any subservicer and any of their
respective directors, officers, employees or agents may rely in good faith on
any document of any kind prima facie properly executed and submitted by any
Person respecting any matters arising under this Agreement.

Except as provided in this Agreement, the Servicer shall not be under any
obligation to appear in, prosecute or defend any legal action that shall not be
incidental to its duties to service the Receivables in accordance with this
Agreement, and that in its opinion may involve it in any expense or liability;
provided, however, that the Servicer, may (but shall not be required to)
undertake any reasonable action that it may deem necessary or desirable to
protect the interests of the Certificateholders under the Trust Agreement and
the Noteholders under the Indenture.

SECTION 7.5

Servicer Not To Resign.  Subject to the provisions of Section 7.3, the Servicer
may not resign from the obligations and duties hereby imposed on it as Servicer
under this Agreement or the other Basic Documents except upon determination that
by reason of a change in legal requirements the performance of its duties under
this Agreement would cause it to be in violation of such legal requirements in a
manner which would result in a material adverse effect on the Servicer does not
elect to waive the obligations of the Servicer to perform the duties which
render it legally unable to act or does not elect to delegate those duties to
another Person.  Notice of any such determination permitting the resignation of
the Servicer shall be communicated to the Owner Trustee, the Indenture Trustee
and the Indenture Administrator at the earliest practicable time (and, if such
communication is not in writing, shall be confirmed in writing at the earliest
practicable time) and any such determination shall be evidenced by an Opinion of
Counsel to such effect delivered to and satisfactory to the Owner Trustee, the
Indenture Trustee and the Indenture Administrator concurrently with or promptly
after such notice.  No such resignation of the Servicer shall become effective
until a successor servicer shall have assumed the responsibilities and
obligations of Franklin Capital in accordance with Section 8.2 of this
Agreement.

ARTICLE VIIA

The Representative

SECTION 7A.1  Representations of Franklin Resources.  Franklin Resources makes
the following representations on which the Issuer is deemed to have relied in
acquiring the Receivables.  The representations speak as of the execution and
delivery of this Agreement and as of the Closing Date and shall survive the sale
of the Receivables to the Issuer and the pledge thereof to the Indenture
Collateral Agent pursuant to the Indenture.

(a)

Organization and Good Standing. Franklin Resources is duly organized and validly
existing as a corporation in good standing under the laws of the state of its
incorporation, with the corporate power and authority to own its properties and
to conduct its business as such properties are currently owned and such business
is presently conducted.

(b)

Due Qualification.  Franklin Resources is duly qualified to do business and has
obtained all necessary licenses and approvals in all jurisdictions in which the
ownership or lease of property or the conduct of its business shall require such
qualifications and the failure to do so would have a material adverse effect
upon the business or the ownership or lease of its property.

(c)

Power and Authority.  Franklin Resources has the corporate power and authority
to execute and deliver this Agreement and to perform its obligations hereunder,
and the execution, delivery and performance of this Agreement have been duly
authorized by Franklin Resources by all necessary corporate action.  All
authorizations, consents, orders or approvals of or registrations or
declarations with any court, regulatory body, administrative agency or other
government instrumentality required to be obtained, effected or given by
Franklin Resources in connection with the execution and delivery by Franklin
Resources of this Agreement or any of the Basic Documents to which it is a party
and the performance by Franklin Resources of the transactions contemplated by
this Agreement or any of the Basic Documents to which it is a party, have been
duly obtained, effected or given and are in full force and effect, except where
failure to obtain the same would not have a material adverse effect upon the
rights of the Issuer or the Noteholders.

(d)

Binding Obligation.  This Agreement constitutes a legal, valid and binding
obligation of Franklin Resources, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, moratorium, fraudulent conveyance,
reorganization and similar laws now or hereafter in effect relating to
creditors’ rights generally, and subject to general principles of equity
(whether applied in a proceeding at law or in equity).

(e)

No Violation.  The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under the articles of incorporation or by-laws of
Franklin Resources, or any indenture, agreement or other instrument to which
Franklin Resources is a party or by which it shall be bound; or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement or other instrument (other than pursuant
to the Basic Documents); or violate any law or, to the best of Franklin
Resources’ knowledge, any order, rule or regulation applicable to Franklin
Resources of any court or of any federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over Franklin Resources or its properties.

(f)

No Proceedings.  There are no proceedings or investigations pending against
Franklin Resources or, to its best knowledge, threatened against Franklin
Resources, before any court, regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over Franklin Resources or its
properties:  (i) asserting the invalidity of this Agreement or any of the Basic
Documents or the Notes, (ii) seeking to prevent the issuance of the Notes or the
consummation of any of the transactions contemplated by this Agreement or any of
the Basic Documents, (iii) seeking any determination or ruling that might
materially and adversely affect the performance by Franklin Resources of its
obligations under, or the validity or enforceability of, this Agreement or any
of the Basic Documents or the Notes or (iv) relating to Franklin Resources and
which might adversely affect the federal income tax or ERISA attributes of the
Issuer or the Notes.

SECTION 7A.2  Limitation on Liability of Franklin Resources and Others.

  Neither Franklin Resources nor any of its directors, officers, employees or
agents shall be under any liability to the Issuer, the Noteholders or the
Certificateholders, except as provided under this Agreement, for any action
taken or for refraining from the taking of any action pursuant to this Agreement
or for errors in judgment; provided, however, that this provision shall not
protect Franklin Resources or any such person against any liability that would
otherwise be imposed by reason of willful misfeasance, bad faith or negligence
in the performance of duties or by reason of reckless disregard of obligations
and duties under this Agreement. Franklin Resources and any of its directors,
officers, employees or agents may rely in good faith on any document of any kind
prima facie properly executed and submitted by any Person respecting any matters
arising under this Agreement.

ARTICLE VIII

Default

SECTION 8.1

Servicer Default.  If any one of the following events (a “Servicer Default”)
shall occur and be continuing:

(a)

Any failure by the Servicer to deliver to the Owner Trustee or the Indenture
Trustee for deposit in any of the Trust Accounts or the Certificate Distribution
Account any payment required to be so delivered under the terms of the Notes,
the Certificates or this Agreement that shall continue unremedied for a period
of 3 Business Days after written notice of such failure is received by the
Servicer from the Letter of Credit Provider, the Owner Trustee or the Indenture
Trustee or after discovery of such failure by an Officer of the Servicer; or

(b)

Failure by the Servicer or the Depositor (as the case may be) duly to observe or
to perform in any material respect any other covenants or agreements of the
Servicer or the Depositor (as the case may be) set forth in the Notes, the
Certificates, this Agreement or any other Basic Document, which failure shall
(i) materially and adversely affect the rights of the Certificateholders or the
Noteholders and (ii) continue unremedied for a period of 30 days after the date
on which written notice of such failure, requiring the same to be remedied,
shall have been given (A) to the Servicer by the Owner Trustee or the Indenture
Trustee or (B) to the Servicer, the Owner Trustee and the Indenture Trustee by
the Holders of Notes evidencing not less than 25% of the Outstanding Amount of
the Notes of the Controlling Class as applicable; or

(c)

An Insolvency Event occurs with respect to the Servicer or any successor;

(d)

any representation, warranty or statement of the Servicer, made in this
Agreement or any certificate, report or other writing delivered by the Servicer
prepared based on      information provided by the Servicer pursuant hereto
shall prove to be incorrect in any material respect as of the time when the same
shall have been made (excluding, however, any representation or warranty to
which Section 4.6 shall be applicable so long as the Servicer shall be in
compliance with Section 4.7), and the incorrectness of such representation,
warranty or statement has a material adverse effect on the Noteholders and,
within 30 days after written notice thereof shall have been given to the
Servicer by the Indenture Trustee or the Owner Trustee or by the Holders of
Notes evidencing not less than 25% of the Outstanding Amount of the Notes of the
Controlling Class, the circumstance or condition in respect of which such
representation, warranty or statement was incorrect shall not have been
eliminated or otherwise cured;

(e)

any failure by the Servicer to deliver to the Indenture Trustee or the Owner
Trustee a report in accordance with Section 4.9 by the fifth Business Day after
the date that the report is required to be delivered or the Servicer shall have
defaulted in the due observance of any provision of Section 7.3 (other than
failure to enter into an assumption agreement under Section 7.3, which is a
Servicer Default only if such failure continues for ten Business Days);

then, and in each and every case, any of the Indenture Trustee or the Holders of
Notes evidencing not less than a majority of the Outstanding Amount of the Notes
of the Controlling Class then outstanding or Holders of Certificates of
Percentage Interests greater than 50% in the case of any default that does not
adversely affect the Indenture Trustee or the Noteholders, in any case by notice
given in writing to the Servicer may terminate all of the rights and obligations
of the Servicer under this Agreement. For the purposes of Section 8.1(b), any
determination of an adverse effect on the interest of the Certificateholders or
the Noteholders pursuant to Section 8.1(b) shall be made without consideration
of the availability of funds under the Letter of Credit.  On or after the
receipt by the Servicer of such written notice, all authority, power,
obligations and responsibilities of the Servicer under this Agreement, whether
with respect to the Notes, the Certificates or the Receivables or otherwise,
automatically shall pass to, be vested in and become obligations and
responsibilities of the Indenture Administrator in its capacity as successor
Servicer or another entity appointed by the Indenture Administrator and
acceptable to the Rating Agencies; provided, however, that the Indenture
Administrator shall have no liability with respect to any obligation which was
required to be performed by the prior Servicer prior to the date that the
Indenture Administrator becomes the Servicer or any claim of a third party based
on any alleged action or inaction of the prior Servicer.  The Indenture
Administrator is authorized and empowered by this Agreement, as successor
Servicer to execute and deliver, on behalf of the prior Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such notice of termination, whether to complete the transfer and
endorsement of the Receivables and the other Trust Property and related
documents, to show the Indenture Trustee as lienholder or secured party on the
related Lien Certificates, or otherwise.  The prior Servicer agrees to cooperate
with the successor Servicer in effecting the termination of the responsibilities
and rights of the prior Servicer under this Agreement, including, without
limitation, the transfer to the successor Servicer for administration by it of
all cash amounts that shall at the time be held by the prior Servicer for
deposit, or have been deposited by the prior Servicer, in the Collection Account
or thereafter received with respect to the Receivables and the delivery to the
successor Servicer of all Receivable Files, records and a computer tape in
readable form containing all information necessary to enable the successor
Servicer to service the Receivables and the other Trust Property.  The
terminated Servicer shall grant the Indenture Trustee, the Indenture
Administrator (in its capacity as Indenture Administrator and/or successor
Servicer) and the Owner Trustee reasonable access to the terminated Servicer’s
premises at the Servicer’s reasonable expense.  All reasonable costs and
expenses (including attorneys’ fees) incurred in connection with transferring
the Receivable Files to the Successor Servicer and amending this Agreement to
reflect such succession as servicer pursuant to this Section shall be paid by
the predecessor Servicer upon presentation of reasonable documentation of such
costs and expenses.

SECTION 8.2

Appointment of Successor.  (a) Upon the Servicer’s receipt of notice of
termination, pursuant to Section 8.1 or the Servicer’s resignation in accordance
with the terms of this Agreement, the predecessor Servicer shall continue to
perform its functions as Servicer under this Agreement, in the case of
termination, only until the date specified in such termination notice or, if no
such date is specified in a notice of termination, until receipt of such notice
and, in the case of resignation, until the later of (x) the date 45 days from
the delivery to the Owner Trustee and the Indenture Trustee of written notice of
such resignation (or written confirmation of such notice) in accordance with the
terms of this Agreement and (y) the date upon which the predecessor Servicer
shall become unable to act as Servicer, as specified in the notice of
resignation and accompanying Opinion of Counsel.  In the event of the Servicer’s
termination hereunder, the Indenture Administrator shall become the successor
Servicer and assume the obligations of the Servicer hereunder or the Indenture
Administrator shall appoint any established institution having a net worth of
not less than $50,000,000 and whose regular business shall include the servicing
of automotive receivables similar to the receivables as the successor to the
Servicer under this Agreement.

(b)

Upon appointment, the successor Servicer (including the Indenture Administrator
acting as successor Servicer) shall be the successor in all respects to the
predecessor Servicer and shall be subject to all the responsibilities, duties
and liabilities arising thereafter relating thereto placed on the predecessor
Servicer, subject to the exceptions set forth in Section 8.2(a) hereof, and
shall be entitled to the Servicing Fee and all the rights granted to the
predecessor Servicer by the terms and provisions of this Agreement.  No
successor Servicer (including the Indenture Administrator, in its capacity as
successor Servicer) shall be deemed to be in default hereunder by reason of any
failure to make, or any delay in making, any distribution hereunder or any
portion thereof caused by (i) the failure of the outgoing Servicer to deliver,
or delay delivery, cash, documents or records to it, or (ii) the failure of the
outgoing Servicer to cooperate as required by this Agreement.

SECTION 8.3

[RESERVED].

SECTION 8.4

Notification to Noteholders and Certificateholders.  Upon any termination of, or
appointment of a successor to, the Servicer pursuant to this Article VIII, the
Owner Trustee shall give prompt written notice thereof to Certificateholders and
the Indenture Trustee, and the Indenture Trustee shall give prompt written
notice thereof to Indenture Administrator, Noteholders and the Rating Agencies.

SECTION 8.5

Waiver of Past Defaults.  The Holders of Notes evidencing not less than a
majority of the Outstanding Amount of the Notes of the Controlling Class, or
Holders of Certificates of Percentage Interests greater than 50% in the case of
any default which does not adversely affect the Indenture Trustee or the
Noteholders may, on behalf of all Noteholders and Certificateholders, waive any
default by the Servicer in the performance of its obligations hereunder and its
consequences, except a default in making any required deposits to or payments
from any of the Trust Accounts in accordance with this Agreement.  Upon any such
waiver of a past default, such default shall cease to exist, and any Servicer
Default arising therefrom shall be deemed to have been remedied for every
purpose of this Agreement.  No such waiver shall extend to any subsequent or
other default or impair any right consequent thereto.

ARTICLE IX

Termination

SECTION 9.1

Optional Purchase of All Receivables.  (a)  On the last day of any Monthly
Period as of which the Pool Balance shall be less than or equal to 10% of the
Original Pool Balance, the Servicer shall have the option to purchase the Owner
Trust Estate, other than the Trust Accounts and the Certificate Distribution
Account; provided, however, that the amount to be paid for such purchase (as set
forth in the following sentence) shall be sufficient to pay the full amount of
principal, premium and other amounts owing to the Letter of Credit Provider if
any, and interest then due and payable on the Notes.  To exercise such option,
the Servicer shall deposit pursuant to Section 5.5 in the Collection Account an
amount equal to the aggregate Purchase Amount for the Receivables, plus any
amounts then due and owing to the Letter of Credit Provider plus the appraised
value of any other property held by the Trust, such value to be determined by an
appraiser mutually agreed upon by the Servicer, the Owner Trustee and the
Indenture Trustee, and shall succeed to all interests in and to the Trust.

(b)

Upon any sale of the assets of the Trust pursuant to the Trust Agreement, the
Servicer shall instruct the Indenture Administrator to deposit the proceeds from
such sale after all payments and reserves therefrom (including the expenses of
such sale) have been made (the “Insolvency Proceeds”) in the Collection Account.
 On the Distribution Date on which the Insolvency Proceeds are deposited in the
Collection Account (or, if such proceeds are not so deposited on a Distribution
Date, on the Distribution Date immediately following such deposit), the Servicer
shall instruct the Indenture Administrator to make, and the Indenture
Administrator shall make, the following deposits and distributions (after the
application on such Distribution Date of the Distribution Amount pursuant to
Section 5.6(a)) from the Insolvency Proceeds and the Distribution Amount for
such Distribution Date:

(i)

to the Note Distribution Account, any portion of the Noteholders’ Interest
Distributable Amount for each Class of Notes not otherwise deposited into the
Note Distribution Account on such Distribution Date; and

(ii)

to the Note Distribution Account, the Outstanding Amount of the Notes (after
giving effect to the reduction in the Outstanding Amount of the Notes to result
from the deposits made in the Note Distribution Account on such Distribution
Date).

Any Insolvency Proceeds remaining after the deposits described above shall be
paid first to the Letter of Credit Provider to the extent of any amounts owing
to the Letter of Credit Provider under the Letter of Credit Reimbursement
Agreement and not paid, and second, to the extent of any remaining funds, to the
Certificateholders.

(c)

Notice of any termination of the Trust shall be given by the Servicer to the
Owner Trustee, the Indenture Trustee, the Indenture Collateral Agent, the
Indenture Administrator, the Letter of Credit Provider and the Rating Agencies
as soon as practicable.

(d)

Following the satisfaction and discharge of the Indenture and the payment in
full of the principal of and interest on the Notes, the Certificateholders will
succeed to the rights of the Noteholders hereunder and the Owner Trustee will
succeed to the rights of the Indenture Trustee pursuant to this Agreement.

ARTICLE X

Administrative Duties of the Servicer

SECTION 10.1

Administrative Duties.  

(a)

Duties with Respect to the Indenture and Depository Agreements.  The Servicer
shall perform all its duties and the duties of the Issuer under the Indenture
and the other Basic Documents.  In addition, the Servicer shall consult with the
Owner Trustee as the Servicer deems appropriate regarding the duties of the
Issuer under the Indenture and the other Basic Documents. The Servicer shall
monitor the performance of the Issuer and shall advise the Owner Trustee when
action is necessary to comply with the Issuer’s duties under the Indenture and
the other Basic Documents.  The Servicer shall prepare for execution by the
Issuer or shall cause the preparation by other appropriate Persons of all such
documents, reports, filings, instruments, certificates and opinions as it shall
be the duty of the Issuer to prepare, file or deliver pursuant to the Indenture
and the other Basic Documents.  In furtherance of the foregoing, the Servicer
shall take all necessary action that is the duty of the Issuer to take pursuant
to the Indenture and the other Basic Documents, including, without limitation,
pursuant to Sections 2.7, 3.5, 3.6, 3.7, 3.9, 6.7, 7.2, 7.3, 11.1 and 11.15 of
the Indenture.

(b)

Duties with Respect to the Issuer.  

(i)

In addition to the duties of the Servicer set forth in this Agreement or any of
the Basic Documents, the Servicer shall perform such calculations and shall
prepare for execution by the Issuer or the Owner Trustee or shall cause the
preparation by other appropriate Persons of all such documents, reports,
filings, instruments, certificates and opinions as it shall be the duty of the
Issuer or the Owner Trustee to prepare, file or deliver pursuant to this
Agreement or any of the Basic Documents or state or Federal securities laws, and
at the request of the Owner Trustee shall take all appropriate action that it is
the duty of the Issuer to take pursuant to this Agreement or any of the Basic
Documents, including, without limitation, pursuant to Sections 2.6 and 2.13 of
the Trust Agreement.  In accordance with the directions of the Issuer or the
Owner Trustee, the Servicer shall administer, perform or supervise the
performance of such other activities in connection with the Collateral
(including the Basic Documents) as are not covered by any of the foregoing
provisions and as are expressly requested by the Issuer or the Owner Trustee and
are reasonably within the capability of the Servicer.

(ii)

Notwithstanding anything in this Agreement or any of the Basic Documents to the
contrary, the Servicer shall be responsible for promptly notifying the Owner
Trustee in the event that any withholding tax is imposed on the Issuer’s
payments (or allocations of income) to an Owner (as defined in the Trust
Agreement) as contemplated in Section 5.2(c) of the Trust Agreement.  Any such
notice shall be in writing and specify the amount of any withholding tax
required to be withheld by the Owner Trustee pursuant to such provision.

(iii)

Notwithstanding anything in this Agreement or the Basic Documents to the
contrary, the Servicer shall be responsible for performance of the duties of the
Issuer or the Owner Trustee set forth in Section 5.6(a), (b), (c) and (d) of the
Trust Agreement with respect to, among other things, accounting and reports to
Holders (as defined in the Trust Agreement); provided, however, that once
prepared by the Servicer and filed with the appropriate tax authorities, the
Owner Trustee shall retain responsibility for the distribution of the Schedule
K-1s necessary to enable each Certificateholder to prepare its federal and state
income tax returns.

(iv)

The Servicer shall perform the duties of the Servicer specified in Section 10.2
of the Trust Agreement required to be performed in connection with the
resignation or removal of the Owner Trustee, and any other duties expressly
required to be performed by the Servicer under this Agreement or any of the
Basic Documents.

(v)

In carrying out the foregoing duties or any of its other obligations under this
Agreement, the Servicer may enter into transactions with or otherwise deal with
any of its Affiliates; provided, however, that the terms of any such
transactions or dealings shall be in accordance with any directions received
from the Issuer and shall be, in the Servicer’s opinion, no less favorable to
the Issuer in any material respect.

(vi)

The Servicer shall prepare, execute and deliver all certificates or other
documents required to be delivered by the Issuer pursuant to the Sarbanes-Oxley
Act of 2002 or the rules and regulations promulgated thereunder.

(c)

Tax Matters.  The Servicer shall prepare and file, on behalf of the Depositor,
so long as it is a Certificateholder, all tax returns, tax elections, financial
statements and such annual or other reports of the Issuer as are necessary for
preparation of tax reports as provided in Article V of the Trust Agreement,
including without limitation Forms 1099.  All tax returns will be signed by
Depositor, so long as it is a Certificateholder.

(d)

Non-Ministerial Matters.  With respect to matters that in the reasonable
judgment of the Servicer are non-ministerial, the Servicer shall not take any
action pursuant to this Article X unless within a reasonable time before the
taking of such action, the Servicer shall have notified the Owner Trustee, the
Indenture Administrator and the Indenture Trustee of the proposed action and the
Owner Trustee and, with respect to items (A), (B), (C) and (D) below, the
Indenture Trustee shall not have withheld consent or provided an alternative
direction.  For the purpose of the preceding sentence, “non-ministerial matters”
shall include:

A.

the amendment of or any supplement to the Indenture;

B.

the initiation of any claim or lawsuit by the Issuer and the compromise of any
action, claim or lawsuit brought by or against the Issuer (other than in
connection with the collection of the Receivables);

C.

the amendment, change or modification of this Agreement or any of the Basic
Documents;

D.

the appointment of successor Note Registrars, successor Paying Agents and
successor Indenture Trustees pursuant to the Indenture or the appointment of
Successor Servicers or the consent to the assignment by the Note Registrar,
Paying Agent or Indenture Trustee of its obligations under the Indenture; and

E.

the removal of the Indenture Trustee.

(e)

Exceptions.  Notwithstanding anything to the contrary in this Agreement, except
as expressly provided herein or in the other Basic Documents, the Servicer, in
its capacity hereunder, shall not be obligated to, and shall not, (1) make any
payments to the Noteholders or Certificateholders under the Basic Documents,
(2) sell the Owner Trust Estate pursuant to Section 5.5 of the Indenture,
(3) take any other action that the Issuer directs the Servicer not to take on
its behalf or (4) in connection with its duties hereunder assume any
indemnification obligation of any other Person.

SECTION 10.2

Records.  The Servicer shall maintain appropriate books of account and records
relating to services performed under this Agreement, which books of account and
records shall be accessible for inspection by the Issuer at any time during
normal business hours.

SECTION 10.3

Additional Information to be Furnished to the Issuer.  The Servicer shall
furnish to the Issuer from time to time such additional information regarding
the Collateral as the Issuer shall reasonably request.

SECTION 10.4

[RESERVED]

SECTION 10.5

Relocation of Receivables.  The Servicer agrees that it will not move the
Receivable Files from the locations listed in Schedule C, unless the Servicer
shall have delivered to the Owner Trustee, the Indenture Trustee, the Indenture
Collateral Agent and the Indenture Administrator an Opinion of Counsel stating
that, in the opinion of such counsel, either (a) all financing statements and
continuation statements and amendments thereto have been executed and filed that
are necessary fully to preserve and protect the interest of the Owner Trustee,
the Indenture Collateral Agent and the Indenture Trustee, respectively, in the
Receivables and reciting the details of such filings or (b) no such action shall
be necessary to preserve and protect such interest.

ARTICLE XI

Miscellaneous Provisions

SECTION 11.1

Amendment.  This Agreement may be amended from time to time by the
Representative, the Depositor, the Servicer and the Owner Trustee, with the
consent of the Indenture Trustee (which consent may not be unreasonably
withheld), but without the consent of any of the Noteholders or the
Certificateholders, to cure any ambiguity, to correct or supplement any
provisions in this Agreement, to comply with any changes in the Code, or to make
any other provisions with respect to matters or questions arising under this
Agreement which shall not be inconsistent with the provisions of this Agreement;
provided, however, that such action shall not, adversely affect in any material
respect the interests of any Noteholder, Certificateholder or the Letter of
Credit Provider.  An amendment shall be deemed not to adversely affect the
interests of any such holder if the Rating Agency Condition shall have been
satisfied.

This Agreement may also be amended from time to time by the Representative, the
Depositor, the Servicer and the Owner Trustee, the consent of the Indenture
Trustee, the Letter of Credit Provider, the consent of the Holders of Notes
evidencing not less than a majority of the outstanding principal amount of the
Notes and the consent of the Holders of Certificates evidencing not less than a
Percentage Interest greater than 50% for the purpose of adding any provisions to
or changing in any manner or eliminating any of the provisions of this Agreement
or of modifying in any manner the rights of the Noteholders or the
Certificateholders; provided, however, that no such amendment shall (a) increase
or reduce in any manner the amount of, or accelerate or delay the timing of,
collections of payments on Receivables or distributions that shall be required
to be made for the benefit of the Noteholders or the Certificateholders or
(b) reduce the aforesaid percentage of the outstanding principal amount of the
Notes and the Percentage Interests, the Holders of which are required to consent
to any such amendment, without the consent of the Holders of all the outstanding
Notes and the Certificates, of each Class affected thereby.

Promptly after the execution of any such amendment or consent pursuant to either
of the preceding paragraphs, the Owner Trustee shall furnish written
notification of the substance of such amendment or consent to each
Certificateholder, the Letter of Credit Provider and the Rating Agencies.

It shall not be necessary for the consent of Certificateholders or Noteholders
pursuant to this Section to approve the particular form of any proposed
amendment or consent, but it shall be sufficient if such consent shall approve
the substance thereof.  The manner of obtaining such consents (and any other
consents of Noteholders or Certificateholders provided for in this Agreement)
and of evidencing the authorization of any action by Noteholders or
Certificateholders shall be subject to such reasonable requirements as the
Indenture Trustee or the Owner Trustee, as applicable, may prescribe.

Prior to the execution of any amendment to this Agreement, the Owner Trustee and
the Indenture Trustee shall be entitled to receive and rely upon an Opinion of
Counsel stating that the execution of such amendment is authorized or permitted
by this Agreement and the Opinion of Counsel referred to in Section 11.2(i)(1)
has been delivered.  The Owner Trustee and the Indenture Trustee may, but shall
not be obligated to, enter into any such amendment which affects the Issuer’s,
the Owner Trustee’s or the Indenture Trustee’s, as applicable, own rights,
duties or immunities under this Agreement or otherwise.

SECTION 11.2

Protection of Title to Trust.  (a)  The Servicer shall authorize and file or
cause to be filed such financing statements and cause to be executed and filed
such continuation statements, all in such manner and in such places as may be
required by law fully to preserve, maintain and protect the interest of the
Issuer and the interests of the Indenture Collateral Agent on behalf of the
Noteholders and the Certificateholders in the Receivables and in the proceeds
thereof.  The Servicer shall deliver (or cause to be delivered) to the Indenture
Administrator, the Owner Trustee and the Indenture Collateral Agent file-stamped
copies of, or filing receipts for, any document filed as provided above, as soon
as available following such filing.

(b)

Neither the Depositor nor the Servicer shall change its name, identity or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed in accordance with paragraph (a) above
seriously misleading within the meaning of Section 9-506 of the UCC or any
successor provision, unless it shall have given, the Owner Trustee, the
Indenture Administrator and the Indenture Trustee at least five days’ prior
written notice thereof and shall have promptly filed appropriate amendments to
all previously filed financing statements or continuation statements.  Promptly
upon such filing, the Depositor or the Servicer, as the case may be, shall
deliver to the Owner Trustee, Indenture Administrator and the Indenture Trustee
an Opinion of Counsel in form and substance reasonably satisfactory to the
Indenture Trustee stating either (A) all financing statements and continuation
statements have been executed and filed that are necessary fully to preserve and
protect the interest of the Trust and the Indenture Trustee in the Receivables,
and reciting the details of such filings or referring to prior Opinions of
Counsel in which such details are given, or (B) no such action shall be
necessary to preserve and protect such interest.

(c)

Each of the Depositor and the Servicer shall have an obligation to give the
Indenture Administrator, the Owner Trustee and the Indenture Trustee at least 60
days’ prior written notice of any change of the Depositor’s or the Servicer’s
“location” (determined as provided in Section 9-307 of the UCC or any successor
provision) or jurisdiction of organization if, as a result of such relocation,
the applicable provisions of the UCC would require the filing of any amendment
of any previously filed financing or continuation statement or of any new
financing statement and shall promptly file any such amendment.  The Servicer
shall at all times maintain each office from which it shall service Receivables,
and its principal place of business and “location” (determined as provided in
Section 9-307 of the UCC or any successor provision), within the United States
of America.

(d)

The Servicer shall maintain accounts and records as to each Receivable
accurately and in sufficient detail to permit (i) the reader thereof to know at
any time the status of such Receivable, including payments and recoveries made
and payments owing (and the nature of each) and (ii) reconciliation between
payments or recoveries on (or with respect to) each Receivable and the amounts
from time to time deposited in the Collection Account in respect of such
Receivable.

(e)

The Servicer shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to the Issuer, the
Servicer’s master computer records (including any backup archives) that refer to
a Receivable shall indicate clearly the interest of the Issuer and the Indenture
Trustee on behalf of the Certificateholders and the Noteholders in such
Receivable and that such Receivable is owned by the Issuer and has been pledged
to the Indenture Trustee.  Indication of the Issuer’s and the Indenture
Trustee’s interest in a Receivable shall be deleted from or modified on the
Servicer’s computer systems when, and only when, the related Receivable shall
have been paid in full or repurchased.

(f)

If at any time the Depositor or the Servicer shall propose to sell, grant a
security interest in or otherwise transfer any interest in automotive
receivables to any prospective purchaser, lender or other transferee, the
Servicer shall give to such prospective purchaser, lender or other transferee
computer tapes, records or printouts (including any restored from backup
archives) that, if they shall refer in any manner whatsoever to any Receivable,
shall indicate clearly that such Receivable has been sold and is owned by the
Issuer and has been pledged to the Indenture Collateral Agent on behalf of the
Letter of Credit Provider and the Indenture Trustee on behalf of the
Noteholders.

(g)

The Servicer shall permit the Indenture Trustee and the Indenture Administrator
and their respective agents at any time during normal business hours to inspect,
audit and make copies of and abstracts from the Servicer’s records regarding any
Receivable or any other portion of the Trust Property.  The preceding sentence
shall not create any duty or obligation on the part of the Indenture Trustee to
perform any such acts.

(h)

Upon request, the Servicer shall furnish to the Indenture Administrator, the
Owner Trustee or the Indenture Trustee, within five Business Days, a list of all
Receivables (by contract number and name of Obligor) then held as part of the
Trust, together with a reconciliation of such list to the Schedule of
Receivables and to each of the Servicer’s Certificates furnished before such
request indicating removal of Receivables from the Trust.

(i)

The Servicer shall deliver to the Indenture Administrator, the Owner Trustee and
the Indenture Trustee:

(1)

Upon the execution and delivery of this Agreement and, if required pursuant to
Section 11.1, of each amendment, an Opinion of Counsel stating that, in the
opinion of such Counsel, either (A) all financing statements and continuation
statements have been executed and filed that are necessary fully to preserve and
protect the interest of the Trust and the Indenture Collateral Agent in the
Receivables, and reciting the details of such filings or referring to prior
Opinions of Counsel in which such details are given or (B) no such action shall
be necessary to preserve and protect such interest; and

(2)

On or before October 30 of each calendar year, a certificate signed by the
Secretary or Assistant Secretary of the Servicer and an authorized officer of
the managing member of the Depositor stating that, to such officer’s knowledge,
following consultation with counsel, the Servicer or the Depositor, as
applicable, has determined that it was not necessary or desirable to file any
continuation UCC financing statement or other UCC financing statement during
such fiscal year in order to maintain the perfection of the Indenture Collateral
Agent’s security interest, for the benefit of the Noteholders, in the Trust
Property or if the Servicer or the Depositor has determined that any such filing
was necessary or desirable, describing the reason for any such filing and
attaching a copy thereof to such certificate.

Each Opinion of Counsel referred to in clause (l) or (2) above shall specify any
action necessary (as of the date of such opinion) to be taken in the following
year to preserve and protect such interest.

(j)

The Depositor shall, to the extent required by applicable law, cause the
Certificates and the Notes to be registered with the Commission pursuant to
Section 12(b) or Section 12(g) of the Exchange Act within the time periods
specified in such sections.

(k)

On or before December 31 of each year, the Servicer shall forward to the Owner
Trustee a list of the scheduled holidays in California for the following
calendar year.

SECTION 11.3

Notices.  All demands, notices and communications upon or to the Depositor, the
Servicer, the Owner Trustee, the Indenture Trustee, the Indenture Administrator,
the Letter of Credit Provider or the Rating Agencies under this Agreement shall
be in writing, personally delivered, delivered by overnight courier, mailed by
certified mail, return receipt requested, or sent by e-mail if an e-mail address
is provided and shall be deemed to have been duly given upon receipt (a) in the
case of the Depositor, to 47 West 200 South, Suite 500, Salt Lake City, Utah
84101, Attention:  Harold E. Miller, Jr., with a copy to Franklin Resources, One
Franklin Parkway, San Mateo, California 94403, Attention:  Jennifer Bolt; (b) in
the case of the Servicer, to 47 West 200 South, Suite 500, Salt Lake City, Utah
84101, Attention:  Harold E. Miller, Jr., with a copy to Franklin Resources, One
Franklin Parkway, San Mateo, California 94403, Attention:  Jennifer Bolt; (c) in
the case of the Representative, to One Franklin Parkway, San Mateo, California
94403, Attention:  Jennifer Bolt; (d) in the case of the Issuer or the Owner
Trustee, at the Corporate Trust Office of the Owner Trustee (as defined in the
Trust Agreement), with a copy to Deutsche Bank Trust Company Americas, 60 Wall
Street, 26th Floor, New York, New York 10005; Attention: Structured Finance
Series – Trust & Securities Services (e) in the case of the Indenture Trustee or
the Indenture Collateral Agent, at the Corporate Trust Office, with a copy to
the Indenture Administrator; (f) in the case of the Indenture Administrator, to
388 Greenwich Street, 14th Floor, New York, New York 10013, Attention: Agency
and Trust – Franklin Auto Trust 2005-1; (g) in the case of the Letter of Credit
Provider, Citibank, N.A. 388 Greenwich Street, 14th Floor, New York, New York
10013, Attention: Agency and Trust – Franklin Auto Trust 2005-1; (h) in the case
of Moody’s, either to Moody’s Investors Service, Inc., ABS Monitoring
Department, 99 Church Street, New York, New York 10007 or
ServicerReports@moodys.com; and (i) in the case of Standard & Poor’s, to
Standard & Poor’s Ratings Group, 55 Water Street, New York, New York 10041,
Attention:  Asset Backed Surveillance Department.  Any notice required or
permitted to be mailed to a Noteholder or Certificateholder shall be given by
first class mail, postage prepaid, at the address of such Holder as shown in the
Certificate Register or Note Register, as applicable.  Any notice so mailed
within the time prescribed in this Agreement shall be conclusively presumed to
have been duly given, whether or not the Certificateholder or Noteholder shall
receive such notice.

SECTION 11.4

Assignment.  Notwithstanding anything to the contrary contained herein, except
as provided in Sections 6.4 and 7.3 and as provided in the provisions of this
Agreement concerning the resignation of the Servicer, this Agreement may not be
assigned by the Depositor or the Servicer without the prior written consent of
the Owner Trustee and the Indenture Trustee, the Letter of Credit Provider and
the Holders of Notes evidencing not less than 66% of the Outstanding Amount of
the Notes of the Controlling Class.

SECTION 11.5

Limitations on Rights of Others.  The provisions of this Agreement are solely
for the benefit of the Depositor, the Servicer, the Issuer, the Owner Trustee
and for the benefit of the Certificateholders, Indenture Administrator, the
Indenture Trustee and the Noteholders, as third-party beneficiaries.  Nothing in
this Agreement, whether express or implied, shall be construed to give to any
other Person, other than express third-party beneficiaries, any legal or
equitable right, remedy or claim in the Owner Trust Estate or under or in
respect of this Agreement or any covenants, conditions or provisions contained
herein.

SECTION 11.6

Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 11.7

Separate Counterparts.  This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

SECTION 11.8

Headings.  The headings of the various Articles and Sections herein are for
convenience of reference only and shall not define or limit any of the terms or
provisions hereof.

SECTION 11.9

Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND
THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 11.10

Assignment to Indenture Trustee.  The Depositor hereby acknowledges and consents
to any mortgage, pledge, assignment and grant of a security interest by the
Issuer to the Indenture Trustee or the Indenture Collateral Agent pursuant to
the Indenture for the benefit of the Issuer Secured Parties (as defined in the
Indenture) of all right, title and interest of the Issuer in, to and under the
Receivables, the other Receivables Property and/or the assignment of any or all
of the Issuer’s rights and obligations hereunder to the Indenture Trustee or the
Indenture Collateral Agent.

SECTION 11.11

Nonpetition Covenants.  (a)  Notwithstanding any prior termination of this
Agreement, the parties hereto shall not, prior to the date which is one year and
one day after the termination of this Agreement with respect to the Issuer,
acquiesce, petition, or otherwise invoke or cause the Issuer to invoke the
process of any court or government authority for the purpose of commencing or
sustaining a case against the Issuer under any federal or state bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of the Issuer or any
substantial part of its property, or ordering the winding up or liquidation of
the affairs of the Issuer.

(b)

Notwithstanding any prior termination of this Agreement, the parties hereto
shall not, prior to the date that is one year and one day after the termination
of this Agreement with respect to the Depositor, acquiesce to, petition or
otherwise invoke or cause the Depositor to invoke the process of any court or
government authority for the purpose of commencing or sustaining a case against
the Depositor under any federal or state bankruptcy, insolvency or similar law,
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator,
or other similar official of the Depositor or any substantial part of its
property, or ordering the winding up or liquidation of the affairs of the
Depositor.

SECTION 11.12

Limitation of Liability of Owner Trustee, Indenture Trustee, the Indenture
Administrator and Indenture Collateral Agent.  (a)  Notwithstanding anything
contained herein to the contrary, this Agreement has been countersigned by
Deutsche Bank Trust Company Delaware not in its individual capacity but solely
in its capacity as Owner Trustee of the Issuer and in no event shall Deutsche
Bank Trust Company Delaware in its individual capacity or, except as expressly
provided in the Trust Agreement, as Owner Trustee have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Issuer hereunder or in any of the certificates, notices or agreements delivered
pursuant hereto, as to all of which recourse shall be had solely to the assets
of the Issuer.  For all purposes of this Agreement, in the performance of its
duties or obligations hereunder or in the performance of any duties or
obligations of the Issuer hereunder, the Owner Trustee shall be subject to, and
entitled to the benefits of, the terms and provisions of Articles VI, VII and
VIII of the Trust Agreement.

(b)

Notwithstanding anything contained herein to the contrary, this Agreement has
been accepted by Wilmington Trust Company, not in its individual capacity but
solely as Indenture Trustee and as Indenture Collateral Agent, and in no event
shall Wilmington Trust Company have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder
or in any of the certificates, notices or agreements delivered pursuant hereto,
as to all of which recourse shall be had solely to the assets of the Issuer.

(c)

Notwithstanding anything contained herein to the contrary, this Agreement has
been accepted by Citibank, N.A., not in its individual capacity but solely as
Indenture Administrator, and in no event shall Citibank, N.A. have any liability
for the representations, warranties, covenants, agreements or other obligations
of the Issuer hereunder or in any of the certificates, notices or agreements
delivered pursuant hereto, as to all of which recourse shall be had solely to
the assets of the Issuer.

SECTION 11.13

Independence of the Servicer.  For all purposes of this Agreement, the Servicer
shall be an independent contractor and shall not be subject to the supervision
of the Issuer or the Owner Trustee with respect to the manner in which it
accomplishes the performance of its obligations hereunder.  Unless expressly
authorized by the Issuer, the Servicer shall have no authority to act for or
represent the Issuer or the Owner Trustee in any way and shall not otherwise be
deemed an agent of the Issuer or the Owner Trustee.

SECTION 11.14

No Joint Venture.  Nothing contained in this Agreement (i) shall be deemed to
confer on the Servicer and either of the Issuer or the Owner Trustee membership
in any partnership, joint venture, association, syndicate, unincorporated
business or other separate entity, (ii) shall be construed to impose any
liability as such on any of them or (iii) shall be deemed to confer on any of
them any express, implied or apparent authority to incur any obligation or
liability on behalf of the others.

SECTION 11.15

Third-Party Beneficiaries.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns. Each of the Letter of Credit Provider, the Indenture Trustee, the
Indenture Administrator and the Indenture Collateral Agent and its successors
and assigns shall be a third-party beneficiary to the provisions of this
Agreement, and shall be entitled to rely upon and directly to enforce such
provisions of this Agreement, except as expressly limited by the terms hereof.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

FRANKLIN AUTO TRUST 2005-1

By:

DEUTSCHE BANK TRUST COMPANY DELAWARE,
not in its individual capacity but solely as Owner Trustee on behalf of the
Trust,

By:

/s/ Jenna Kaufman
Name: Jenna Kaufman
Title:   Attorney-in-fact

FRANKLIN RECEIVABLES LLC,
Depositor

By:  FRANKLIN CAPITAL CORPORATION,

as managing member

By:

/s/ Harold E. Miller, Jr.

Name:

Harold E. Miller, Jr.

Title:

President and CEO

FRANKLIN CAPITAL CORPORATION,
Servicer

By:

/s/ Harold E. Miller, Jr.

Name:

Harold E. Miller, Jr.

Title

President and CEO

FRANKLIN RESOURCES, INC.,

Representative

By:

/s/ Jennifer J. Bolt

Name: Jennifer J. Bolt

Title:

Executive Vice President – Technology and Operations




Acknowledged and Accepted:

WILMINGTON TRUST COMPANY, not
in its individual capacity
but solely as Indenture Trustee

By:

/s/ James J. McGinley

Name:

James J. McGinley

Title:

Authorized Signer

Acknowledged and Accepted:

DEUTSCHE BANK TRUST COMPANY DELAWARE,
not in its individual capacity
but solely as Owner Trustee

By:

/s/ Jenna Kaufman

Name:

Jenna Kaufman

Title:

Attorney-in-fact

Acknowledged and Accepted:

WILMINGTON TRUST COMPANY,
not in its individual capacity
but solely as Indenture Collateral
Agent

By:

/s/ James J. McGinley

Name:

James J. McGinley

Title:

Authorized Signer




Acknowledged and Accepted:

CITIBANK, N.A.,
not in its individual capacity
but solely as Indenture Administrator

By:/s/Jennifer H. McCourt

Name:

Jennifer H. McCourt

Title:

Vice President

--------------------------------------------------------------------------------

SCHEDULE A

Schedule of the Receivables

(Delivered to Indenture Trustee at Closing)




--------------------------------------------------------------------------------

SCHEDULE B

Location of Receivables

Franklin Capital Corporation
47 West 200 South, Suite 500
Salt Lake City, Utah  84101




Downtown Self Storage
255 West 200 South
Salt Lake City, Utah  84101

--------------------------------------------------------------------------------

Exhibit A

[Reserved]




--------------------------------------------------------------------------------

Exhibit B

[Reserved]







--------------------------------------------------------------------------------

Exhibit C

FORM OF MONTHLY NOTEHOLDER STATEMENT

FRANKLIN AUTO TRUST 2005-1

Class A-1 4.49625% Asset-Backed Notes

Class A-2 4.84% Asset-Backed Notes

Class A-3 4.91% Asset-Backed Notes

Class A-4 5.01% Asset-Backed Notes

Class B 5.12% Asset-Backed Notes

Class C 5.44% Asset-Backed Notes







Distribution Date:

Monthly Period:

Under the Sale and Servicing Agreement dated as of December 1, 2005 (the “Sale
and Servicing Agreement”) among Franklin Capital Corporation, as servicer,
Franklin Receivables LLC, as seller, Franklin Resources, Inc., as
representative, and Franklin Auto Trust 2005-1, as issuer, the Servicer is
required to prepare certain information each month regarding current
distributions to Noteholders and the performance of the Trust during the
previous month.  The information that is required to be prepared with respect to
the Distribution Date and Monthly Period listed above is set forth below.
 Certain of the information is presented on the basis of an original principal
amount of $1,000 per Note, and certain other information is presented based upon
the aggregate amounts for the Trust as a whole.  Capitalized terms used herein
and not otherwise defined herein have the meanings assigned to those terms in
the Sale and Servicing Agreement.

A.  Information Regarding the Current Monthly Distribution.

1.  Notes.

(a)

The aggregate amount of the
distribution with respect to:

the Class A-1 Notes

$________

the Class A-2 Notes

$________

the Class A-3 Notes

$________

the Class A-4 Notes

$________

the Class B Notes

$________

the Class C Notes

$________

(b)

The amount of the distribution set
forth in paragraph A.1.(a) above in
respect of interest on:

the Class A-1 Notes

$________

the Class A-2 Notes

$________

the Class A-3 Notes

$________

the Class A-4 Notes

$________

the Class B Notes

$________

the Class C Notes

$________

(c)

The amount of the distribution set
forth in paragraph A.1.(a) above in
respect of principal of:

the Class A-1 Notes

$________

the Class A-2 Notes

$________

the Class A-3 Notes

$________

the Class A-4 Notes

$________

the Class B Notes

$________

the Class C Notes

$________

(d)

 [Reserved]




(e)

The amount of the distribution set
forth in paragraph A.1.(a) above
per $1,000 interest in:

the Class A-1 Notes

$________

the Class A-2 Notes

$________

the Class A-3 Notes

$________

the Class A-4 Notes

$________

the Class B Notes

$________

the Class C Notes

$________




(f)

The amount of the distribution set
forth in paragraph A.1.(b) above
per $1,000 interest in:

the Class A-1 Notes

$________

the Class A-2 Notes

$________

the Class A-3 Notes

$________

the Class A-4 Notes

$________

the Class B Notes

$________

the Class C Notes

$________

(g)

The amount of the distribution set
forth in paragraph A.1.(c) above
per $1,000 interest in:

the Class A-1 Notes

$________

the Class A-2 Notes

$________

the Class A-3 Notes

$________

the Class A-4 Notes

$________

the Class B Notes

$________

the Class C Notes

$________

(h)

The amount of the distribution set
forth in paragraph A.1.(d) above
per $1,000 interest in:

the Class A-1 Notes

$________

the Class A-2 Notes

$________

the Class A-3 Notes

$________

the Class A-4 Notes

$________

the Class B Notes

$________

the Class C Notes

$________




B.  Information Regarding the Performance of the Trust.

1.  Pool Balance and Note Principal Balance.

(a)

The Pool Balance at the close of business on
the last day of the Monthly Period

$________

(b)

The aggregate outstanding principal amount
of each Class of Notes after giving effect
to payments allocated to principal as set
forth in Paragraph A.1(c) above with respect
to:

the Class A-1 Notes

$________

the Class A-2 Notes

$________

the Class A-3 Notes

$________

the Class A-4 Notes

$________

the Class B Notes

$________

the Class C Notes

$________

(c)

The Note Pool Factor for each Class of Notes
after giving affect to the
payments set forth in paragraph A.1(c) with respect to:

the Class A-1 Notes

$________

the Class A-2 Notes

$________

the Class A-3 Notes

$________

the Class A-4 Notes

$________

the Class B Notes

$________

the Class C Notes

$________

(d)

The amount of aggregate Realized Losses for

the second preceding Monthly Period

$________

(e)

The aggregate Purchase Amount for

all Receivables that were repurchased

in the Monthly Period

$________

2.  Servicing Fee.

The aggregate amount of the Servicing

Fee paid to the Servicer with respect

to the preceding Monthly Period

$_________

3.  Payment Shortfalls.

(a)

The amount of the Noteholders’ Interest
Carryover Shortfall after giving effect
to the payments set forth in paragraph
A.1(b) above with respect to:

the Class A-1 Notes

$________

the Class A-2 Notes

$________

the Class A-3 Notes

$________

the Class A-4 Notes

$________

the Class B Notes

$________

the Class C Notes

$________

(b)

The amount of the Noteholders’ Interest
Carryover Shortfall set forth in paragraph
B.3.(a) above per $1,000 interest with
respect to:

the Class A-1 Notes

$________

the Class A-2 Notes

$________

the Class A-3 Notes

$________

the Class A-4 Notes

$________

the Class B Notes

$________

the Class C Notes

$________




4.  Extensions, Deferrals and Modifications.




(a)

The number of extensions and deferrals

granted by the Servicer during the

preceding Monthly Period

$________

(b)

The aggregate principal balance (as of the end

of the Monthly Period) of all Contracts on which

an extension or deferral has been granted by

the Servicer during the preceding Monthly Period

$________

(c)

The aggregate principal balance (as of the end of

the Monthly Period) of all Contracts on which

modifications has been granted by the Servicer

during the preceding Monthly Period

$________

(d)

The aggregate principal balance (as of the

end of the Monthly Period) of all Contracts

on which modifications has been granted by

the Servicer during the preceding Monthly Period

$________




5.  Other Information.

(a)

The aggregate amount of collections by

the Servicer during the preceding Monthly Period

$________




(b)

The aggregate amount which was

received by the Trust from the Servicer

during the preceding Monthly Period

$________




(c)

The aggregate amount of reimbursements to

the Letter of Credit Provider during the preceding Monthly Period

$________




(d)

The number of Receivables that are delinquent
for over:




30 days

_________




60 days

_________




90 days

_________




6.  Letter of Credit.

(a)

The Letter of Credit Available Amount

$________

(b)

The Letter of Credit Commitment Fee

$________

(c)

The Letter of Credit Draw Amount

$________

(d)

The Letter of Credit Reduction Amount

$________

7.  Spread Account

(a)

The Specified Spread Account Balance

$________

(b)

The Spread Account Excess Amount

$________

(c)

The Spread Account Transfer Amount

$________

(d)

The Spread Account Deposit Amount

$________

8.  Miscellaneous

(a)

Credit Enhancement Target Amount

$________

(b)

Total Required Payment

$________

(c)

Cumulative Net Loss Percentage

_______%

(d)

Cumulative Net Loss Trigger in effect (Yes/No)

________




--------------------------------------------------------------------------------

Exhibit D

Form of Servicer’s Certificate